Exhibit 10

 

PURCHASE AND SALE AGREEMENT

 

 

BY AND AMONG

 

 

TELEVISION STATION GROUP HOLDINGS, LLC

TELEVISION STATION GROUP, LLC

TELEVISION STATION GROUP LICENSE SUBSIDIARY, LLC,

WBNG, INC.

AND

WBNG LICENSE, INC.

 

 

DATED AS OF JANUARY 13, 2006

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE 1

DEFINITIONS

1

 

 

 

1.1

Certain Definitions

2

 

 

 

1.2

Certain Additional Definitions

12

 

 

 

ARTICLE 2

PURCHASE AND SALE OF BROADCASTING ASSETS

16

 

 

 

2.1

Purchase and Sale of Broadcasting Assets

16

 

 

 

2.2

Purchase Price; Allocation of Purchase Price

16

 

 

 

2.3

Assumption of Obligations

18

 

 

 

2.4

Purchase Price Adjustment

19

 

 

 

2.5

Purchase Price Deposit and Escrow Agreement

22

 

 

 

2.6

Payment of the Purchase Price

22

 

 

 

ARTICLE 3

THE CLOSING

23

 

 

 

3.1

The Closing

23

 

 

 

3.2

Closing Deliveries of the Sellers

23

 

 

 

3.3

Closing Deliveries of the Purchaser

25

 

 

 

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF THE SELLERS

26

 

 

 

4.1

Organization

26

 

 

 

4.2

Authority

26

 

 

 

4.3

No Violation; Third Party Consents

27

 

 

 

4.4

Governmental Consents

27

 

 

 

4.5

Real and Personal Property

28

 

 

 

4.6

Title to Broadcasting Assets

29

 

 

 

4.7

Intellectual Property and Proprietary Rights

29

 

 

 

4.8

Business Contracts

30

 

 

 

4.9

Business Licenses

32

 

 

 

4.10

Business Employees

32

 

 

 

4.11

Employee Benefit Plans

32

 

 

 

4.12

Financial Information

33

 

 

 

4.13

No Undisclosed Liabilities

34

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

4.14

Litigation; Governmental Orders

34

 

 

 

4.15

Compliance with Laws

35

 

 

 

4.16

FCC Matters

35

 

 

 

4.17

Taxes

35

 

 

 

4.18

Labor Matters

36

 

 

 

4.19

Environmental Matters

36

 

 

 

4.20

Cable and Satellite Matters

37

 

 

 

4.21

Digital Television

38

 

 

 

4.22

Transactions with Affiliates

38

 

 

 

4.23

Advertising

39

 

 

 

4.24

Limitations on Representations and Warranties

39

 

 

 

ARTICLE 5

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

39

 

 

 

5.1

Organization

39

 

 

 

5.2

Authority

39

 

 

 

5.3

No Violation

40

 

 

 

5.4

Governmental Consents

40

 

 

 

5.5

FCC Matters

41

 

 

 

5.6

Availability of Funds

41

 

 

 

ARTICLE 6

COVENANTS AND AGREEMENTS

41

 

 

 

6.1

Conduct of Business

41

 

 

 

6.2

Access and Information

43

 

 

 

6.3

Title Insurance; Survey and Lien Search

44

 

 

 

6.4

Further Actions

46

 

 

 

6.5

Consents

47

 

 

 

6.6

Updating of Information

48

 

 

 

6.7

Conveyance Free and Clear of Encumbrances

48

 

 

 

6.8

Fulfillment of Conditions by the Sellers

48

 

 

 

6.9

Fulfillment of Conditions by the Purchaser

49

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

6.10

Confidentiality; Publicity

49

 

 

 

6.11

Transaction Costs

49

 

 

 

6.12

Retention and Delivery of the Sellers Records

49

 

 

 

6.13

Employees and Employee Benefit Matters

50

 

 

 

6.14

Control of the Station

52

 

 

 

6.15

Digital Television Build Out

53

 

 

 

6.16

Further Assurances of Sellers

53

 

 

 

6.17

Further Assurances of the Purchaser

53

 

 

 

6.18

Bulk Transfer

53

 

 

 

6.19

No Shop

53

 

 

 

6.20

Make Obligations Current

54

 

 

 

ARTICLE 7

CLOSING CONDITIONS

54

 

 

 

7.1

Conditions to Obligations of the Purchaser

54

 

 

 

7.2

Conditions to Obligations of the Sellers

55

 

 

 

ARTICLE 8

RISK OF LOSS; FAILURE OF BROADCAST TRANSMISSION

56

 

 

 

8.1

Risk of Loss

56

 

 

 

8.2

Interruption of Broadcast Transmission

57

 

 

 

8.3

No Limitation

57

 

 

 

ARTICLE 9

NON-COMPETITION; NON-SOLICITATION; AND CONFIDENTIALITY

57

 

 

 

9.1

Non-Competition; Non-Solicitation

58

 

 

 

9.2

Confidentiality

58

 

 

 

9.3

Equitable Relief

58

 

 

 

ARTICLE 10

TERMINATION

59

 

 

 

10.1

Termination

59

 

 

 

10.2

Effect of Termination

60

 

 

 

ARTICLE 11

INDEMNIFICATION

62

 

 

 

11.1

Indemnification by the Sellers

62

 

iii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

11.2

Indemnification by the Purchaser

64

 

 

 

11.3

Procedure for Indemnification

65

 

 

 

11.4

Tax Treatment of Indemnification Payments

67

 

 

 

ARTICLE 12

MISCELLANEOUS

67

 

 

 

12.1

Survival

67

 

 

 

12.2

Notices

67

 

 

 

12.3

Assignment

68

 

 

 

12.4

Specific Performance

69

 

 

 

12.5

Amendments and Waiver

69

 

 

 

12.6

Entire Agreement

69

 

 

 

12.7

Representations and Warranties Complete

69

 

 

 

12.8

Third Party Beneficiaries

70

 

 

 

12.9

Governing Law

70

 

 

 

12.10

Neutral Construction

70

 

 

 

12.11

Severability

70

 

 

 

12.12

Headings; Interpretation; Schedules and Exhibits

70

 

 

 

12.13

Counterparts

71

 

iv

--------------------------------------------------------------------------------


 

TABLE OF SCHEDULES

 

Schedule 1-A

 

Trade Agreements

 

 

 

Schedule 1-B

 

Barter Agreements

 

 

 

Schedule 1.1

 

Permitted Encumbrances

 

 

 

Schedule 4.3

 

No Violation; Third Party Consents

 

 

 

Schedule 4.4

 

Governmental Consents

 

 

 

Schedule 4.5(a)

 

Real Property

 

 

 

Schedule 4.5(h)

 

Tangible Personal Property

 

 

 

Schedule 4.6

 

Title to Broadcasting Assets

 

 

 

Schedule 4.7(a)

 

Intellectual Property

 

 

 

Schedule 4.8(a)

 

Material Business Contracts

 

 

 

Schedule 4.8(b)

 

Exceptions to Material Business Contracts

 

 

 

Schedule 4.9

 

Business Licenses

 

 

 

Schedule 4.10

 

Business Employees

 

 

 

Schedule 4.11(a)

 

Benefit Plans

 

 

 

Schedule 4.11(b)

 

Exceptions to Benefit Plans

 

 

 

Schedule 4.11(c)

 

Severance Benefits

 

 

 

Schedule 4.12(a)

 

Financial Statements

 

 

 

Schedule 4.12(b)

 

Material Assets, Services or Facilities

 

 

 

Schedule 4.12(c)

 

Subsequent Events

 

 

 

Schedule 4.13

 

No Undisclosed Liabilities

 

 

 

Schedule 4.14

 

Litigation; Governmental Orders

 

 

 

Schedule 4.15

 

Compliance with Laws

 

 

 

Schedule 4.16

 

FCC Matters

 

i

--------------------------------------------------------------------------------


 

Schedule 4.18(a)

 

Labor Dispute; Strike; Work Stoppage

 

 

 

Schedule 4.18(b)

 

Unions; Collective Bargaining Agreement

 

 

 

Schedule 4.19

 

Environmental Matters

 

 

 

Schedule 4.20

 

Cable and Satellite Matters

 

 

 

Schedule 4.22

 

Transactions with Affiliates

 

 

 

Schedule 4.23

 

Advertising

 

 

 

Schedule 5.3

 

No Violation

 

 

 

Schedule 5.4

 

Governmental Consents

 

 

 

Schedule 6.1

 

Conduct of the Business

 

 

 

Schedule 6.1(b)(v)

 

Permitted Wages and Salary Increases

 

 

 

Schedule 6.3(b)

 

Surveys

 

 

 

Schedule 6.13(d)

 

Unused and Accrued Vacation

 

 

 

Schedule 6.15

 

Digital Television Build Out

 

 

 

Schedule 9.1

 

Non-Competition; Non-Solicitation

 

--------------------------------------------------------------------------------


 

TABLE OF SCHEDULES

 

Exhibit A:

 

Form of Deposit Escrow Agreement

 

 

 

Exhibit B:

 

Form of Indemnification and Proration Escrow Agreement

 

 

 

Exhibit 3.2(b)(v):

 

Form of Opinion of Counsel to Sellers

 

i

--------------------------------------------------------------------------------


 

PURCHASE AND SALE AGREEMENT

 

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made and entered into as
of January 13, 2006, by and among Television Station Group Holdings, LLC, a
Delaware limited liability company (“Holdings”), Television Station Group LLC, a
Delaware limited liability company (the “Company”) and Television Station Group
License Subsidiary, LLC, a Delaware limited liability company (“TSG License
Subsidiary;” each of TSG License Subsidiary, Holdings and the Company,
individually a “Seller” and, collectively, the “Sellers”), and WBNG, Inc., a
Delaware corporation (“Main Purchaser”), WBNG License, Inc., a Delaware
corporation (“License Purchaser” and together with Main Purchaser, the
“Purchaser”), and for purposes of Section 2.5 and Section 10.2(b)(v), Granite
Broadcasting Corporation, a Delaware corporation (“GBC”).

 

W I T N E S S E T H:

 

WHEREAS, the Sellers own and operate a CBS-affiliated broadcast television
station WBNG-TV, Binghamton, New York and its auxiliary facilities (the
“Station”), including the Broadcasting Assets (the “Business”);

 

WHEREAS, the Company and TSG License Subsidiary are wholly owned direct or
indirect subsidiaries of Holdings;

 

WHEREAS, TSG License Subsidiary is the holder of the FCC Licenses;

 

WHEREAS, the Purchaser desires to purchase from the Sellers, and the Sellers
desire to sell to the Purchaser, all of the Broadcasting Assets, upon the terms
and subject to the conditions set forth herein.

 

WHEREAS, the prior consent of the United States Federal Communications
Commission and certain other third parties is required to permit the
consummation of the transactions contemplated hereby.

 

WHEREAS, the Sellers and the Purchaser desire to make certain representations,
warranties, covenants and agreements in connection with the transactions
contemplated hereby, all as more fully set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing premises, the mutual
covenants, promises and agreements hereinafter set forth, the mutual benefits to
be gained by the performance of such covenants, promises and agreements, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged and accepted, the parties hereto hereby agree as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE 1

DEFINITIONS

 

1.1                                 Certain Definitions.  For all purposes of
this Agreement, the following terms shall have the respective meanings set forth
below:

 

(a)                                  “Accounts Receivable” means the rights of
any Seller as of the Effective Time to payment for the sale of advertising time
and other goods and services by the Business prior to the Effective Time,
together with all other accounts receivable, notes receivable and other
receivables of any Seller arising prior to the Effective Time.

 

(b)                                 “Action” means any claim, action, suit or
proceeding, arbitral action, governmental inquiry, criminal prosecution or other
investigation.

 

(c)                                  “Affiliate” means any “affiliate” as
defined in Rule 144(a)(1) promulgated under the Securities Act of 1933, as
amended, any successor statute thereto, and the rules and regulations
promulgated thereunder.

 

(d)                                 “AR Shortfall Amount” means the amount equal
to the difference between $750,000 and the Estimated AR Adjustment Amount.

 

(e)                                  “Barter Agreements” means each Contract
between the Company and a third party for the sale of air time on the Station in
exchange for goods and services used for the benefit of any Seller.

 

(f)                                    “Benefit Plans” means any employment,
bonus, incentive compensation, deferred compensation, pension, profit sharing,
retirement, stock purchase, stock option, stock ownership, stock appreciation
rights, phantom stock, equity (or equity-based), leave of absence, layoff,
vacation, day or dependent care, legal services, cafeteria, life, health,
medical, accident, disability, workmen’s compensation or other insurance,
severance, separation, termination, change of control or other benefit plan,
agreement (including any collective bargaining agreement), practice, policy or
arrangement, whether written or oral, and whether or not subject to ERISA
(including, without limitation, any “employee benefit plan” within the meaning
of Section 3(3) of ERISA), which any Seller sponsors, maintains, has any
obligation to contribute to, has Liability under or to which it is otherwise a
party and which covers or otherwise provides benefits to any employees or former
employees of the Business (or their dependents and beneficiaries).

 

(g)                                 “Broadcasting Assets” means all real,
personal and mixed assets, rights, benefits and privileges both tangible and
intangible, of every kind, nature and description Used by the Sellers in
connection with, or pertaining to, or useful in connection with the operation of
the Business (other than the Excluded Assets, which are expressly excluded from
the definition of Broadcasting Assets and shall be retained by the Sellers). 
Except as otherwise provided in this Agreement, Broadcasting Assets shall
include the following assets existing on the date of

 

2

--------------------------------------------------------------------------------


 

this Agreement and all such assets acquired between the date hereof and the
Closing as permitted by and subject to the terms of this Agreement:

 

(i)                                     all real property, leasehold interests
and estates and improvements of every kind and description, together with all
buildings, structures and improvements of every nature located thereon including
fixtures, auxiliary and translator facilities, transmitting towers, transmitters
and antennae, Used by the Sellers in connection with the Business as of the date
hereof including those set forth in Schedule 4.5(a) hereto and acquired between
the date hereof and the Closing as permitted by and subject to the terms of this
Agreement;

 

(ii)                                  all broadcasting and other equipment
(including all machinery and computers), office furniture, fixtures, inventory
(including all programs, records, tapes, recordings, compact discs and
cassettes), office materials and supplies, spare parts, tubes, advertising and
promotional materials, engineering plans, vehicles and other tangible personal
property of every kind and description Used by the Sellers in connection with
the Business on the date hereof, including those set forth in
Schedule 4.5(g) hereto, and any additions, improvements and replacements thereto
between the date hereof and the Closing as permitted by and subject to the terms
of this Agreement;

 

(iii)                               all Contracts and commitments relating to
the Business set forth on Schedules 4.5(a) (Owned and Leased Real Property of
the Station), 4.5(g) (Owned and Leased Tangible Personal Property of the
Station), and 4.8(a) (Other Operating Contracts of the Station), 1-A (Trade
Agreements), 1-B (Barter Agreements) and all contracts, agreements and
commitments not required to be disclosed on such Schedules pursuant to
Section 4.8 hereto (which shall also specify those contracts the assignment of
which requires third-party consent), together with all such contracts,
agreements and commitments which have been entered into between the date hereof
and the Closing as permitted by and subject to the terms of this Agreement (the
“Assumed Contracts”);

 

(iv)                              all FCC Licenses Used by the Sellers in
connection with the Business as of the date hereof, any additions, renewals and
extensions thereto between the date hereof and the Closing as permitted by and
subject to the terms of this Agreement, any deletions or modifications in the
ordinary course of business as long as such deletions or modifications do not
materially and adversely affect the operations of the Station as currently
conducted, and all applications for modification, extension or renewal thereof,
and any pending applications for new FCC Licenses, in each case to the extent
transferable;

 

(v)                                 the books and records of the Business
(including computer programs, files, logs, studies, technical information,
consulting reports, correspondence and data and financial and other records
pertaining to the Business);

 

(vi)                              all franchises, trademarks, trademark
applications, patents (including continuations, continuations-in-part, reissues,
reexamined patents and divisionals), patent applications, tradenames, service
marks, service mark applications, all other intellectual property, all call
letters, Websites (including Website URLs), domain names, databases, software
(including any “off the shelf” or “shrink wrapped” computer software, programs
or licenses),

 

3

--------------------------------------------------------------------------------


 

copyrights, copyright applications, licenses and similar intangible property
rights (and applications therefor) if any, Used by the Sellers in connection
with the Business as of the date hereof, and those acquired between the date
hereof and the Closing as permitted by and subject to the terms of this
Agreement, and all of the goodwill, rights, benefits, and privileges associated
therewith;

 

(vii)                           all orders, arrangements, contracts,
understandings and agreements now existing, or entered into as permitted by and
subject to the terms of this Agreement between the date hereof and the Closing
Date, for the sale of advertising time on the Station, except those which on the
Closing Date have already been filled or have expired;

 

(viii)                        all programs and programming materials and
elements of whatever form or nature owned by the Sellers as of the date of this
Agreement and Used in connection with the Business, whether recorded on film,
tape or any other medium or intended for live performance, television broadcast
or other medium and whether completed or in production, and all related common
law and statutory intangible rights Used in connection with the Business, set
forth and identified in Schedule 4.8(a), and all program licenses and contracts
not otherwise required to be listed on Schedule 4.8(a), together with all such
programs, materials, elements and intangible rights acquired by the Sellers in
connection with the Business as permitted by and subject to the terms of this
Agreement between the date hereof and the Closing Date;

 

(ix)                                all prepaid rentals and other prepaid
expenses and receivables and any other current assets arising in connection with
the Business allocated to the Purchaser in accordance with Section 2.4 hereof;

 

(x)                                   all goods, assets, rights and services due
to the Sellers under all Trade Agreements and Barter Agreements of the Station
that have been entered into as of the date hereof or will be entered into as
permitted by and subject to the terms of this Agreement between the date hereof
and the Closing Date;

 

(xi)                                all advertising customer lists, mailing
lists, processes, trade secrets, know-how and other proprietary or confidential
information Used in or relating to the Business;

 

(xii)                             any rights, claims or causes of action of the
Sellers against third parties arising in connection with or relating to the
Business other than those relating to Excluded Assets or Retained Liabilities;

 

(xiii)                          all jingles, slogans, telephone numbers,
commercials and other promotional materials Used in or relating to the Business;

 

(xiv)                         all rights and claims relating to any other
Broadcasting Asset or any Assumed Obligation, including all guarantees,
warranties, indemnities and similar rights in favor of the Sellers in respect of
any Assumed Obligation;

 

(xv)                            all other assets not referenced above that are
reflected on the Latest Balance Sheet, other than Excluded Assets and those
assets disposed of or converted into cash after the Latest Balance Sheet Date in
the ordinary course of the Business;

 

4

--------------------------------------------------------------------------------


 

(xvi)                         all the Sellers’ goodwill in, and going concern
value of, the Station and the Business; and

 

(xvii)                      all other assets Used in connection with the
Station.

 

(h)                                 “Business Contracts” means Contracts to
which any Seller is a party or by which the assets or properties of any Seller
are bound.

 

(i)                                     “Business Day” means any weekday (Monday
through Friday) other than days on which commercial banks in New York, New York
are obligated by Law or executive order to be closed.

 

(j)                                     “Business Licenses” means licenses owned
or possessed by any Seller used or necessary for the conduct of the Business,
other than the FCC Licenses.

 

(k)                                  “Communications Act” means the
Communications Act of 1934, as amended, any successor statute thereto, and all
rules, regulations and published policies of the FCC promulgated thereunder.

 

(l)                                     “Contract” means any legally binding
contract, agreement, indenture, note, bond, instrument, lease, conditional sales
contract, mortgage, non-governmental license, non-governmental franchise
agreement, non-governmental concession agreement, insurance policy, security
interest, guaranty, binding commitment or other agreement or arrangement,
whether written or oral.

 

(m)                               “DTV Build-out” means the completed
construction of digital television facilities in compliance in all material
respects with (i) the FCC’s digital television build-out deadline for the
Station, set by the FCC as of the date of this Agreement as July 1, 2006, as
such deadline may be extended by statute, regulation, waiver, or other action or
order of the FCC, (ii) the Sellers’ outstanding construction permit (FCC File
Number BPCDT-19991029 AFF) to build full power digital operations and (iii) the
Sellers’ FCC Form 381 pre-election maximization certification (FCC File Number
BCERCT-20041105AEV).

 

(n)                                 “Effective Time” means 11:59 p.m. on the
Closing Date.

 

(o)                                 “Encumbrance” means any claim, liability,
security interest, pledge, mortgage, lien, pledge, charge, condition, adverse
claim of ownership or use, restriction on transfer (such as a right of first
refusal or other similar right), defect of title, or other encumbrance of any
kind or character.

 

(p)                                 “Environmental Claims” means any and all
administrative, regulatory or judicial actions, Orders, suits, demands, demand
letters, directives, claims, liens, investigations, proceedings or notices of
noncompliance or violation by any Person (including any Governmental Authority),
alleging potential liability (including potential responsibility or liability
for enforcement, investigatory costs, cleanup costs, response costs, removal
costs, remedial costs, natural resources damages, property damages, personal
injuries or penalties) arising under Environmental Laws, including but not
limited to those based on or resulting from

 

5

--------------------------------------------------------------------------------


 

the Business and (a) the presence, Release or threatened Release of any
Hazardous Materials; or (b) any violation or alleged violation of any
Environmental Law or (c) any and all claims by any third party seeking
investigation, remediation, damages, contribution, indemnification, cost
recovery, compensation or injunctive relief resulting from the presence, Release
or threatened Release by the Sellers of any Hazardous Materials.

 

(q)                                 “Environmental Law” means any Law pertaining
to land use, air, soil, surface water, groundwater (including the protection,
cleanup, removal, remediation or damage thereof), wetlands, public or employee
health or safety or any other environmental matter, including, without
limitation, the following laws as in effect as of the Closing Date:  (i) Clean
Air Act (42 U.S.C. § 7401, et seq.); (ii) Clean Water Act (33 U.S.C. § 1251,
et seq.); (iii) Resource Conservation and Recovery Act (42 U.S.C. § 6901,
et seq.); (iv) Comprehensive Environmental Resource Compensation and Liability
Act (42 U.S.C. § 9601, et seq.); (v) Safe Drinking Water Act (42 U.S.C. § 300f,
et seq.); (vi) Toxic Substances Control Act (15 U.S.C. § 2601, et seq.);
(vii) Rivers and Harbors Act (33 U.S.C. § 401, et seq.); (viii) Endangered
Species Act (16 U.S.C. § 1531, et seq.); (ix) Occupational Safety and Health Act
(29 U.S.C. § 651, et seq.); (x) Hazardous Material Transportation Act (49 U.S.C.
§ 1801, et seq.); and (xi) any other Laws relating to Hazardous Materials or
Hazardous Materials Activities.

 

(r)                                    “ERISA” means the Employee Retirement
Income Security Act of 1974, as amended, any successor statute thereto, and the
rules and regulations promulgated thereunder.

 

(s)                                  “Escrow Agent” means The Bank of New York.

 

(t)                                    “Excluded Assets” means (a) cash or cash
equivalents on hand and in bank accounts of any of the Sellers; (b) current
portion of deferred taxes (c) all limited liability company membership interests
owned by any Seller (d) the Sellers’ prepaid business (including, liability,
business interruption and the like), group and other insurance policies,
premiums and recoveries; (e) assets of the Sellers and their Affiliates not Used
in the operations of the Station; (f) all rights and claims of the Sellers to
the extent relating to any other Excluded Asset or any Retained Liability or any
obligation of the Sellers to indemnify the Purchaser, including all guarantees,
warranties, indemnities and similar rights in favor of the Sellers in respect of
any other Excluded Asset or any Retained Liability or any obligation of the
Sellers to indemnify the Purchaser; (g) the Accounts Receivable from SJL
Broadcast Management Corporation which for identification purposes only, as of
the date hereof is reflected on the Sellers’ books and records as $103,333.30;
and (h) intercompany receivables from any Affiliate of the Sellers; (i) all
Benefit Plans of the Sellers.

 

(u)                                 “FCC” means the United States Federal
Communications Commission, and any successor agency thereto.

 

(v)                                 “FCC Consent” means the consent and other
actions of the FCC (including any action duly taken by the FCC’s staff pursuant
to delegated authority) granting its initial consent to the assignment of the
FCC Licenses as a result of the transactions contemplated by this Agreement.

 

6

--------------------------------------------------------------------------------


 

(w)                               “FCC Licenses” means those licenses, permits
and authorizations issued by the FCC to TSG License Subsidiary in connection
with the Business (together with any renewals, extensions, additions, deletions,
or modifications thereto as permitted by and subject to the terms of this
Agreement between the date hereof and the Closing Date).

 

(x)                                   “Final Order” shall mean an action by the
FCC (including any action duly taken by the FCC’s staff acting pursuant to
delegated authority) which shall not have been reversed, stayed, enjoined, set
aside, annulled or suspended, with respect to which no timely request for stay,
petition for rehearing, appeal, certiorari or sua sponte action of the FCC with
comparable effect shall be pending and as to which the time for filing any such
petition, appeal, certiorari or for the taking of any such sua sponte action by
the FCC shall have expired or otherwise terminated.

 

(y)                                 “GAAP” means generally accepted accounting
principles in the United States.

 

(z)                                   “Governmental Authority” means any
government, any governmental entity, department, commission, board, agency or
instrumentality, and any court, tribunal, or judicial body, in each case whether
federal, state, county, provincial, local or foreign.

 

(aa)                            “Governmental Order” means any statute, rule,
regulation, order, judgment, injunction, decree, stipulation or determination
issued, promulgated or entered by any Governmental Authority of competent
jurisdiction.

 

(bb)                          “Hazardous Material” means any radioactive, toxic,
hazardous, or dangerous material or substance that is prohibited or regulated by
any Environmental Law or that has been designated by any Governmental Authority
to be radioactive, toxic, hazardous or otherwise a danger to health,
reproduction or the environment, including, but not limited to, asbestos,
petroleum, radon gas, radioactive matter, PCBs, oils, hydrocarbons, photographic
chemicals and products and other pollutants and contaminants.

 

(cc)                            “Hazardous Materials Activity” means the
handling, transportation, transfer, recycling, storage, use, treatment,
manufacture, investigation, removal, remediation, release, exposure of others
to, sale or other distribution of any Hazardous Material or any product
containing a Hazardous Material.

 

(dd)                          “Inactive Business Employees” means employees of
the Station that as of the Closing Date are on leave of absence, disability
leave, maternity leave, salary continuation and extension type of leave,
military leave or worker’s compensation.

 

(ee)                            “Indemnification Escrow Deposit” means an amount
equal to $4,050,000.

 

(ff)                                “Intellectual Property” means (i) any United
States and foreign patents, patent applications, patent disclosures and
improvements thereto, (ii) United States and foreign trademarks, copyrights,
service marks, trade dress, logos, trade names, domain names, databases and
corporate names, the goodwill associated therewith, and the registrations and
applications for

 

7

--------------------------------------------------------------------------------


 

registration thereof, (iii) United States and foreign copyrights, and the
registrations and applications for registration thereof, and (iv) any goodwill
associated with any of the foregoing.

 

(gg)                          “Internal Revenue Code” means the Internal Revenue
Code of 1986, as amended, any successor statute thereto, and the rules and
regulations promulgated thereunder.

 

(hh)                          “IRS” means the United States Internal Revenue
Service, and any successor agency thereto.

 

(ii)                                  “KBWB Sale Agreement” means the agreement
for the sale of television station KBWB(TV) in San Francisco, California by
KBWB, Inc. and KBWB License, Inc. to AM Broadcasting KBWB, Inc.

 

(jj)                                  “Knowledge of the Sellers”, “known to the
Sellers”, “Seller’s Knowledge” and phrases of similar import means, with respect
to any matter in question relating to the Business or the Sellers, if
Messrs. Michael Granados, Ian Guthrie, the General Manager, local sales manager,
business manager or chief engineer of the Station has actual knowledge of such
matter.

 

(kk)                            “Law” means any federal, state, county,
provincial, local or foreign statute, law, ordinance, regulation, rule, code or
rule of common law.

 

(ll)                                  “Liability” means any direct or indirect
debt, obligation or liability of any kind or nature, whether accrued or fixed,
absolute or contingent, determined or determinable, matured or unmatured, and
whether due or to become due, asserted or unasserted, or known or unknown.

 

(mm)                      “License” means any franchise, approval, permit,
construction permit, order, authorization, consent, license, registration or
filing, certificate, variance and any other similar right issued by, obtained
from or filed with any Governmental Authority, including, without limitation,
the Federal Aviation Administration, Used or necessary for the conduct of the
Business and the FCC Licenses.

 

(nn)                          “Losses” means any and all actions, suits, claims,
interest, penalties, proceedings, investigations, audits, demands, losses
(direct or indirect), liabilities, damages, assessments, fines, judgments, costs
and expenses (including, without limitation, reasonable attorneys’ fees).

 

(oo)                          “Material Adverse Effect” means any change or
effect that is materially adverse to the assets, properties, operations,
business, financial or other condition and/or results of operations of the
Business, taken as a whole, except for any such changes or effects resulting
directly or indirectly from (i) the transactions contemplated by this Agreement
or the taking of any action contemplated by or required by this Agreement,
(ii) the announcement or other disclosure of the transactions contemplated by
this Agreement, (iii) any federal or state governmental actions, including,
without limitation, proposed or enacted legislation or other regulatory changes,
(iv) matters generally applicable to the television broadcasting industry, or

 

8

--------------------------------------------------------------------------------


 

changes in general economic conditions nationally (including, without
limitation, financial and capital markets), or (v) actions taken by Purchaser or
its Affiliates.

 

(pp)                          “Organizational Documents” means, with respect to
any Person (other than an individual), the articles or certificate of
incorporation, bylaws, certificate of limited partnership, partnership
agreement, certificate of formation, limited liability company operating
agreement, and all other organizational documents of such Person.

 

(qq)                          “Permitted Encumbrances” means (i) liens for taxes
not yet due and payable; (ii) liens for property taxes not delinquent;
(iii) inchoate statutory liens that were created in the ordinary course of
business and which will be discharged prior to Closing or, to the extent not so
discharged, the amount thereof shall be reflected in the Sellers Pro Rata
Amount; (iv) restrictions imposed by Governmental Authorities under applicable
Law; (v) zoning, building or similar restrictions relating to or affecting
property to the extent none of the Sellers is in breach thereof; (vi) liens or
encumbrances on the Owned Real Property and Leased Real Property that do not
materially adversely affect the current use or operation of the property in the
operation of the Business or materially impair the DTV Build-out; (vii) those
matters which are deemed Permitted Encumbrances pursuant to Section 6.3 of this
Agreement; (viii) those Encumbrances that secure amounts owed by the Sellers to
their creditors for indebtedness for borrowed money which are to be discharged
and released simultaneously with the Closing (or for which arrangements therefor
have been made as of Closing) or for which the relevant creditors have agreed in
writing to authorize the Sellers or the Purchaser to arrange for their release
simultaneously with the Closing (or for which arrangements therefor have been
made as of Closing) and (ix) those matters disclosed in Schedule 1.1 attached
hereto.

 

(rr)                                “Person” means any individual, general,
limited or limited liability partnership, firm, corporation, limited liability
company, association, trust, estate, joint venture, unincorporated organization
or other entity.

 

(ss)                            “Program License Agreements” means any Business
Contract granting rights to broadcast programming on the Station.

 

(tt)                                “Proprietary Rights” means any
(i) Intellectual Property, (ii) trade secrets and confidential business
information (including, without limitation, ideas, formulas, compositions,
inventions (whether patentable or unpatentable and whether or not reduced to
practice), know-how, research and development information, technical information
and data, software, databases, drawings, specifications, designs, plans,
proposals, technical data, copyrightable works, financial, marketing and
business data, pricing and cost information, business and marketing plans and
customer and supplier lists and information and any goodwill associated with the
Business or any of the foregoing), (iii) copies and tangible embodiments thereof
(in whatever form or medium), and (iv) licenses granting any rights with respect
to any of the foregoing.

 

(uu)                          “Proration Escrow Deposit” means an amount equal
to 50% of the Sellers Pro Rata Amount to be held in escrow pursuant to the
Indemnification Escrow Agreement until the determination of the Purchase Price
in accordance with Section 2.4.

 

9

--------------------------------------------------------------------------------


 

(vv)         “Purchase Price Deposit Amount” means the Purchase Price Deposit,
plus all interest and income accrued in respect thereof.

 

(ww)       “Release” means any release, spill, emission, leaking, dumping,
injection, pouring, deposit, disposal, discharge, dispersal, leaching or
migration into the environment (including ambient air, surface water,
groundwater, land surface or subsurface strata) or within any building,
structure, facility or fixture.

 

(xx)          “Retained Liabilities” means all Liabilities of the Sellers that
are not Assumed Obligations, including:

 

(i)                                     any intercompany or intracompany debts,
obligations or Liabilities or any debts, obligations or Liabilities owing from
any of the Sellers or any of their respective Affiliates to the Sellers or any
of their respective Affiliates;

 

(ii)                                  any Liability of the Sellers for Taxes
whether or not shown on a Tax return;

 

(iii)                               any Liability for Taxes arising from the
transfer of the Broadcasting Assets and the consummation of the other
transactions contemplated by this Agreement except to the extent that Purchaser
is responsible therefor pursuant to Section 6.11;

 

(iv)                              any Liability of the Sellers for the unpaid
taxes of any Person under Treas. Reg. § 1.1502-6 (or any similar provision of
state, local or foreign Law), as a transferee or successor, by contract, or
otherwise;

 

(v)                                 any Liabilities arising from or related to
the ownership, operation or use of the Business and/or the Broadcasting Assets
prior to Closing;

 

(vi)                              Environmental Claims or other Liabilities of
the Sellers or arising out of the operation of the Business prior to Closing or
arising under or relating to violations of Environmental Laws or Releases prior
to the Closing;

 

(vii)                           amounts payable for business (including
casualty, liability, business interruption and the like) or group insurance
premiums of the Sellers;

 

(viii)                        Liabilities under any Benefit Plan of the Sellers
or any Affiliate of the Sellers, including but not limited to IBNR under any
medical plan of the Sellers;

 

(ix)                                any Liability with respect to the period
prior to the Closing Date in respect of, or that may become owed to, employees
of the Business;

 

(x)                                   any funded indebtedness or other
Liabilities relating to borrowed money or other evidence of indebtedness (and
all guarantees or other contingent obligations related thereto), whether or not
disclosed in this Agreement or otherwise, of the Sellers or any of their
respective Affiliates;

 

10

--------------------------------------------------------------------------------


 

(xi)                                any Liability arising out of or relating to
any stay bonus, severance plan or agreement, special waiting bonus or special
retention plan or agreement and any Liabilities for sick or personal days or for
severance owed or payable to any employee of the Sellers, regardless of whether
such employee is a Transferred Employee; provided, however, that the Purchaser
shall be responsible for any Liability arising out of or relating to any
severance plan or agreement of the Purchaser and any Liabilities for severance
under Purchaser’s standard policies or any agreement or arrangement between
Purchaser and any Transferred Employee owed or payable to any Transferred
Employee;

 

(xii)                             all Liabilities arising before and after the
Closing Date with respect to any non-Transferred Employee;

 

(xiii)                          any Liabilities for legal, accounting or
broker’s fees incurred by the Sellers either in connection with this Agreement
and/or the consummation of the sale transaction contemplated hereby, or
otherwise;

 

(xiv)                         all Liabilities relating to any of the Excluded
Assets;

 

(xv)                            any Liabilities of the Sellers arising under
this Agreement; and

 

(xvi)                         any Liability which is otherwise specifically
retained by the Sellers pursuant hereto.

 

(yy)                          “Sale Agreements” means, collectively, the KBWB
Sale Agreement and the WDWB Sale Agreement.

 

(zz)                              “Securities Act” means the Securities Act of
1933, as amended, and the rules and regulations of the U.S. Securities and
Exchange Commission promulgated thereunder, as in effect from time to time.

 

(aaa)                      “Subsidiary” means (unless otherwise indicated), with
respect to a Person, any other Person (i) in which such first-named Person has a
direct or indirect equity or other ownership interest in excess of fifty percent
(50%), or (ii) with respect to which such first-named Person, has the ability to
elect or nominate a majority of the board of directors or similar governing body
of such first-named Person.

 

(bbb)                   “Tangible Personal Property” means all machinery,
equipment, tools, vehicles, furniture, office equipment, plant, inventory, spare
parts and other tangible personal property owned or held by the Sellers that is
used or useful solely in the conduct of the Business, together with any
additions thereto between the date hereof and the Closing Date.

 

(ccc)                      “Tax” means any federal, state, county, provincial,
local or foreign income, gross receipts, windfall profits, sales, use, license,
ad valorem, employment, withholding, severance, transfer, gains, profits,
capital, excise, franchise, property, production capital stock, premium, minimum
and alternative minimum or other taxes, fees, levies, duties, assessments or
charges of any kind or nature whatsoever, whether computed on a separate or
consolidated, unitary or combined basis or in any other manner, imposed by any
Governmental

 

11

--------------------------------------------------------------------------------


 

Authority (whether payable directly or by withholding), together with any
interest, penalties (civil or criminal), additions to, or additional amounts
(and any inherent penalties (civil or criminal), addition or additional in
respect thereof), imposed by, any Governmental Authority with respect thereto,
whether disputed or not, including any obligation to indemnify or otherwise
assume or succeed to the Tax liability of any other Person and any expenses
incurred in connection with the determination, settlement or litigation of any
Liability therefor.

 

(ddd)                   “Tax Return” means any report, return, declaration,
statement, claim for refund, estimated tax or other information or statement
required to be supplied to a Governmental Authority with respect to any Tax,
including any schedule or attachment thereto, and including any amendment
thereof.

 

(eee)                      “Trade Agreements” means any Contract for the sale of
advertising time on any Station in exchange for goods or services other than
Program License Agreements.

 

(fff)                            “Transaction Documents” means this Agreement,
the Deposit Escrow Agreement, the Indemnification Escrow Agreement and the other
documents, agreements, certificates and other instruments to be executed,
delivered and performed by the parties hereto in connection with the
transactions contemplated by this Agreement.

 

(ggg)                   “TSG Loans” all amounts due and payable in respect of
(A) the Credit Agreement dated as of December 19, 2000 among Holdings, the
Guarantors party thereto, Canadian Imperial Bank of Commerce, as Syndication
Agent, National City Bank, as Documentation Agent, and the Bank of New York, as
Administrative Agent, and (B) the Credit Agreement dated as of December 19, 2000
among the Sellers, the Guarantors party thereto, Canadian Imperial Bank of
Commerce, as Syndication Agent, and the Bank of New York, as Administrative
Agent.

 

(hhh)                   “Used” means (i) owned, (ii) leased, (iii) licensed,
(iv) held and used, (v) held for use or (vi) otherwise have a proprietary right
or interest in, in each case, by any the Sellers or its Affiliates in connection
with the business of the Station.

 

(iii)                               “WDWB Sale Agreement” means the agreement
for the sale of television station WDWB(TV) in Detroit, Michigan by WXON, Inc.
and WXON License, Inc. to AM Broadcasting WDWB, Inc.

 

1.2                                 Certain Additional Definitions.  For all
purposes of and under this Agreement, the following terms shall have the
respective meanings ascribed thereto in the respective sections of this
Agreement set forth opposite each such term below:

 

Term

 

Section

Accounting Firm

 

2.4(b)(iii)

Actual Receivables

 

2.2(c)(v)

Agreement

 

Preamble

AR Statement

 

2.2(c)(i)

 

12

--------------------------------------------------------------------------------


 

Term

 

Section

AR Collection Period

 

2.2(c)(iv)

Assignment and Assumption Agreement for Assumed Obligations

 

3.2(a)(iii)

Assignment and Assumption Agreement for Contracts

 

3.2(a)(ii)(D)

Assignment and Assumption Agreement for FCC Licenses

 

3.2(a)(ii)(C)

Assignment and Assumption Agreement for Leases and Leasehold Interests in
Personal Property

 

3.2(a)(ii)(A)

Assignment and Assumption Agreement for Motor Vehicles and Certain Equipment

 

3.2(a)(ii)(E)

Assignment and Assumption Agreement for Real Property

 

3.2(a)(i)

Assumed Contracts

 

1.1(g)(iii)

Assumed Obligations

 

2.3(b)

Business

 

Recitals

Business Employee(s)

 

4.10

Channel Designation

 

4.21

Claimant

 

11.3(a)

Closing

 

3.1(a)

Closing Cash Payment

 

2.6(a)

Closing Date

 

3.1(a)

Company

 

Preamble

Consents

 

4.3

Consultant

 

6.3(d)

Deposit Escrow Agreement

 

2.5(a)

DTV

 

4.21

DTV CP

 

4.21

DTV Facility

 

4.21

DTV STA

 

4.21

Environmental Reports

 

4.19

Environmental Work

 

6.3(e)

Estimated AR Adjustment Amount

 

2.2(c)(ii)

Event of Loss

 

8.1

Excluded Employees

 

6.13(a)

 

13

--------------------------------------------------------------------------------


 

Term

 

Section

Exempt Representations

 

11.1(b)(i)

Financial Statements

 

4.12(a)

Holdings

 

Preamble

Indemnification Cap

 

11.1(b)(i)

Indemnification Escrow Agreement

 

2.6(d)

Indemnifying Party

 

11.3(a)

Interruption

 

8.2

Latest Balance Sheet

 

4.12(a)

Latest Balance Sheet Date

 

4.12(a)

Lease(s)

 

4.5(a)

Leased Real Property

 

4.5(a)

License Purchaser

 

Preamble

Main Purchaser

 

Preamble

Material Business Contract(s)

 

4.8(a)

MVPD(s)

 

4.20(a)

Non-Disclosure Agreement

 

6.10

Notice of Disagreement

 

2.4(b)(ii)

Owned Real Property

 

4.5(a)

Phase I Environmental Assessment

 

6.3(d)

Preliminary Purchase Price

 

2.6

Proceeds

 

8.1

Prohibited Business

 

9.1

Purchase Price

 

2.2(a)

Purchase Price Deposit

 

2.5(b)

Purchaser

 

Preamble

Purchaser Benefit Plans

 

6.13(c)

Purchaser Pro Rata Amount

 

2.4(a)

Purchaser’s AR Statement

 

2.2(c)(v)

Receivables

 

2.2(c)(i)

Recognized Environmental Condition

 

6.3(d)

Repair Cap

 

8.1

Required Consents

 

7.1(g)

Sale Agreement

 

10.1(f)

Seller Cure Period

 

6.3(c)

 

14

--------------------------------------------------------------------------------


 

Term

 

Section

Sellers

 

Preamble

Sellers’ AR Statement

 

2.2(c)(i)

Sellers Pro Rata Amount

 

2.4(a)

Settled Claim

 

11.3(b)

Settlement Statement

 

2.4(b)(ii)

Short Term Agreement

 

4.8(a)

Station

 

Recitals

Surveys

 

6.3(b)

Technology

 

4.7(d)

Termination Date

 

10.1(d)

Title & Survey Defects

 

6.3(c)

Title Commitment

 

6.3(a)

Title Policy

 

6.3(a)

Transferred Employee

 

6.13(b)

TSG License Subsidiary

 

Preamble

WARN Act

 

6.13(g)

 

15

--------------------------------------------------------------------------------


 

ARTICLE 2

PURCHASE AND SALE OF BROADCASTING ASSETS

 

2.1                                 Purchase and Sale of Broadcasting Assets. 
Subject to the terms and upon satisfaction of the conditions contained in this
Agreement, at the Closing:

 

(a)                                  The Sellers shall sell, assign, transfer,
convey and deliver to the Purchaser, and the Purchaser shall purchase from the
Sellers, all of each such the Sellers’ rights, title and interests in the
Broadcasting Assets (excluding the FCC Licenses) free and clear of all
Encumbrances (other than Permitted Encumbrances);

 

(b)                                 TSG License Subsidiary shall assign and
deliver to the License Purchaser, and the License Purchaser shall accept
assignment from TSG License Subsidiary of, the FCC Licenses; and

 

(c)                                  The Sellers shall transfer and deliver to
the Purchaser, and the Purchaser shall assume, the Assumed Obligations in
accordance with Section 2.3 hereof.

 

2.2                                 Purchase Price; Allocation of Purchase
Price.

 

(a)                                  Purchase Price.  For and in full
consideration of the assignments, conveyances, transfers, and covenants
described herein, at the Closing the Purchaser shall pay to the Sellers an
amount equal to Forty-Five Million Dollars ($45,000,000.00), adjusted as
provided in Section 2.2(c) and 2.4 below (the “Purchase Price”).

 

(b)                                 Allocation of Purchase Price.  The Sellers
and the Purchaser shall use commercially reasonable efforts to agree on the
allocation of the Purchase Price (and other amounts, including Assumed
Obligations, taken into account as purchase price for tax accounting purposes)
among the Broadcasting Assets in accordance with the requirements of
Section 1060 of the Code, and the regulations thereunder prior to the Closing. 
If Sellers and the Purchaser do not reach agreement on such allocation prior to
the Closing, then (a) with respect to the Real Property included in the
Broadcasting Assets (other than broadcast towers), that portion of the Purchase
Price as mutually agreed upon by the parties shall be allocated to each parcel
of Real Property, (b) with respect to the tangible assets included in the
Broadcasting Assets (other than Real Property, but including the broadcast
towers), that portion of the Purchase Price equal to the book value of such
tangible assets as reflected in the accounting books and records of the Sellers
as of the Closing shall be allocated to each such tangible asset, and (c) with
respect to the intangible assets included in the Broadcasting Assets, the
Purchaser shall prepare and deliver to the Sellers an allocation (reasonably
acceptable to Sellers) among the intangible assets of that portion of the
Purchase Price equal to the excess of the Purchase Price over the aggregate
amount of the Purchase Price allocated to the Real Property (other than
broadcast towers) and the tangible assets (other than Real Property, but
including the broadcast towers) pursuant to clauses (a) and (b) above,
respectively.  The parties agree to (i) jointly complete and timely file IRS
Form 8594 with their Federal income tax return, and as required with respect to
any other Tax Return, for the tax year in which the Closing Date occurs,
(ii) file all Tax Returns in accordance with such allocation, (iii) report the
transactions contemplated by this Agreement for Federal Tax

 

16

--------------------------------------------------------------------------------


 

and all other Tax purposes in a manner consistent with such allocations,
(iv) provide the other promptly with any information required to complete IRS
Form 8594, (v) notify and provide the other with reasonable assistance in the
event of an examination, audit or other proceeding regarding any allocations of
the Purchase Price (and other amounts, including Assumed Obligations, taken into
account as purchase price for tax accounting purposes), and (vi) not to take any
position in any Tax Return, Tax proceeding or audit that is inconsistent with
such allocations unless required to do so by applicable law.

 

(c)                                  Accounts Receivable Adjustment.

 

(i)                                     On the date that is three (3) business
days prior to the Closing Date, the Sellers will deliver to the Purchaser a
statement (the “AR Statement”) setting forth Sellers’ good faith estimate (the
“Sellers’ AR Estimate”) of the amount of Accounts Receivable of the Sellers
arising out of the operation of the Station that will be outstanding as of the
Effective Time (including any amounts that will be receivable by the Station
with respect to advertising that has been aired on the Station prior to the
Effective Time but for which no invoice has yet been produced, but excluding any
amounts that are receivable that relate to advertising that has not been aired
as of the Effective Time but for which an invoice has been produced) (all such
Accounts Receivable of the Sellers arising out of the operation of the Station
that are outstanding as of the Effective Time, the “Receivables”).  The Sellers’
AR Estimate shall include a detailed list, by debtor, of each Accounts
Receivable included in such estimate reflecting the amount due under each such
account and an aging schedule for each amount included in such estimate.  The
Sellers’ AR Estimate shall be based on the Sellers’ Accounts Receivable ledger
as of the day on which it is provided to the Purchaser.

 

(ii)                                  The Parties agree that the Purchase Price
payable at the Closing shall be reduced on a dollar-for-dollar basis by the
amount (if any) by which Seven Hundred Fifty Thousand Dollars ($750,000) exceeds
the amount of the Receivables (the “Estimated AR Adjustment Amount”).

 

(iii)                               During the period commencing with the
Closing Date and ending the 120th calendar day after the Closing Date, the
Purchaser shall use commercially reasonable efforts to collect the Receivables
consistent with its practices for collection of its own accounts receivable;
provided, that, the Purchaser shall be under no obligation to commence or not to
commence litigation or legal action to effect collection (and Sellers shall not
be responsible for any costs and expenses of any such litigation or legal action
commenced by Purchaser, if any) and may make any adjustment, concession or
settlement which in the good faith judgment of the Purchaser is commercially
reasonable; provided, further, that in no event shall the Purchaser incur any
Liability for any failure to collect any Receivables except for its willful
breach of this Section 2.2(c).  The Purchaser shall remit to the Sellers all
amounts in excess of $750,000, if any, collected by the Purchaser with respect
to the Receivables in accordance with the following schedule: (a) on or before
the 20th day of the first complete calendar month after the Closing Date, remit
all amounts in excess of $750,000, if any, collected up to the end of the
previous calendar month; and (b) on or before the 20th day of each succeeding
calendar month, remit all amounts, which together with all other amounts
previously collected by the Purchaser in respect of the Receivables, if any,
exceed $750,000.  Notwithstanding the foregoing, the Purchaser shall

 

17

--------------------------------------------------------------------------------


 

be entitled to retain and be under no obligation to remit to the Sellers any
amounts (including any Receivables) received by the Purchaser (or its
Affiliates), and the Sellers shall cause any amounts (including any Receivables)
received by the Sellers (or their Affiliates) to be promptly remitted to the
Purchaser, in either case that are (a) attributable to the Business after the
Closing Date or (b) attributable to any business (other than the Business) of
the Purchaser (or its Affiliates); provided, that, absent specific direction
from the Receivable counterparty, all payments received by the Purchaser shall
be first applied to the oldest non-disputed Receivable of the Sellers and the
Purchaser shall not make any request of such counterparty inconsistent with such
application to the oldest Receivable.

 

(iv)                              The Purchaser’s obligations to collect the
Receivables shall expire as of midnight on the 120th day following the Closing
Date (“AR Collection Period”).  Within ten (10) business days thereafter, the
Purchaser shall remit to the Sellers all amounts in excess of $750,000 collected
from the Closing Date until the date thereof with respect to the Receivables to
the extent not previously remitted to the Sellers.  Upon expiration of the
Purchaser’s collection obligation under this Section 2.2(c), the Purchaser shall
assign and transfer to the Sellers (a) the Accounts Receivable which were paid
to the Sellers hereunder and (b) all the Accounts Receivable which remain
uncollected, including all documents and records relating thereto, and the
Sellers shall assume responsibility for collection of any remaining Accounts
Receivable for its own account.

 

(v)                                 At the end of the AR Collection Period, the
Purchaser shall prepare and deliver to Sellers a statement (the “Purchaser’s AR
Statement”) setting forth the actual amount of Receivables collected during the
AR Collection Period (“Actual Receivables”).  The Purchaser’s AR Statement shall
include a detailed list, by debtor, of each Accounts Receivable included in
Receivables reflecting the amount due under each such account and shall be based
on the Station’s Account Receivable ledger as of the Closing Date.  Based on the
Purchaser’s AR Statement, if the Actual Receivables are less than the lesser of:
(a) $750,000 and (b) the AR Shortfall Amount, then the Purchase Price shall be
reduced on a dollar-for-dollar basis by the difference.  For purposes of
clarification, at the end of the AR Collection Period, the Purchaser shall be
entitled to have received $750,000 of Receivables, net of sales commissions and
collection costs.

 

2.3                                 Assumption of Obligations.

 

(a)                                  Limitation on Assumption of Obligations. 
Except as set forth in Section 2.3(b) below, the Purchaser expressly does not,
and shall not, assume or be deemed to have assumed under this Agreement or by
reason of any transactions contemplated hereunder any Liabilities or obligations
of the Sellers of any nature whatsoever, including the Retained Liabilities. 
The Sellers shall pay, perform and discharge the Retained Liabilities.

 

(b)                                 Assumed Obligations Relating to the
Station.  At the Closing, the Purchaser shall assume and timely pay, perform and
discharge the following liabilities and obligations (collectively, the “Assumed
Obligations”): (i) the liabilities and obligations of the Sellers to the extent
related to or arising in connection with the Business after, and related to the
period after, the Closing, including, without limitation, under all Assumed
Contracts, except in

 

18

--------------------------------------------------------------------------------


 

each case, to the extent such Liabilities, but for breach or default by the
Sellers, would have been paid, performed or otherwise discharged prior to the
Closing (unless the amount of such liabilities has been taken into account for
calculating the Sellers Pro Rata Amount) or the extent such Liabilities arise
out of any such breach or default; (ii) any Liabilities exclusively relating to
the Business that arise with respect to events occurring after the Closing, and
related to the period after the Closing, in each case, other than as a result of
(x) any breach or inaccuracy of any representation, warranty, covenant or
obligation of any the Sellers under this Agreement or (y) any other action taken
by any the Sellers (or their Affiliates) which action is specifically prohibited
by the terms of this Agreement; (iii) all Liabilities to be assumed by or the
responsibility of the Purchaser as set forth in Section 6.13 hereof; and
(iv) all liabilities and obligations of the Seller and the Business relating to
the period prior to the Closing to the extent reflected in the Sellers Pro Rata
Amount.

 

2.4                                 Purchase Price Adjustment.

 

(a)                                  General Proration.  Except as otherwise
expressly specified in this Agreement, the expenses, including accrued
liabilities (including, any accrued payment obligations under Assumed Contracts)
and prepaid expenses, accrued personal leave, accrued vacation pay, and
liabilities through the Effective Time shall be for the account of the Sellers
and thereafter shall be for the account of the Purchaser.  Expenses for goods or
services received or to be received after the Closing, including for real and
personal property Taxes and assessments, power and utilities charges and rents
and similar prepaid and deferred items shall be prorated, based on the number of
days before and after the Effective Time, between the Sellers and the Purchaser,
respectively.  All special assessments and similar charges or liens imposed
against the Broadcasting Assets and/or the FCC Licenses in respect of any period
of time through the Effective Time, whether payable in installments or
otherwise, shall be the responsibility of the Sellers, and amounts with respect
to such special assessments, charges or liens in respect of any period of time
after the Effective Time shall be the responsibility of the Purchaser, and such
charges shall be adjusted as required hereunder.

 

No adjustment or proration shall be made with respect to Accounts Receivable,
Receivables or any revenue or income attributable to any Accounts Receivable or
Receivable.  An adjustment and proration shall be made in favor of (a) the
Purchaser to the extent that the amount of any advertising time remaining to be
run by the Station under any Trade Agreements or Barter Agreements as of the
Effective Time exceeds the fair market value of the goods or services to be
received by the Station as of the Effective Time, and (b) the Sellers to the
extent the fair market value of the goods or services to be received by the
Station as of the Effective Time exceeds the amount of any advertising time
remaining to be run by the Station under any Trade Agreements or Barter
Agreements as of the Effective Time.

 

For purposes of the Purchase Price adjustment procedure set forth in
Section 2.4(b), (i) the aggregate total of the amounts allocable to the conduct
of the Business prior to the Effective Time but payable after the Closing (and
not paid prior to the Closing) shall be referred to as the “Sellers Pro Rata
Amount” and (ii) the aggregate total of the amounts allocable to the conduct of
the Business following the Effective Time (and paid prior to the Closing) shall
be referred to as the “Purchaser Pro Rata Amount.”

 

19

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, the Purchase Price shall be adjusted for (a) any
overdue amounts under any Assumed Contracts including those relating to Program
Rights to the extent relating to periods prior to the Closing, except to the
extent reflected in the Sellers Pro Rata Amount and (b) any payments that
contractually have been deferred but for which the Sellers have received the
benefit of the asset to which they relate prior to Closing, and the Sellers
shall be responsible for any Retained Liabilities.  Notwithstanding anything to
the contrary contained herein, the Purchase Price shall be adjusted for (x) any
payments under any Assumed Contracts relating to the period prior to the Closing
to the extent reflected in the Sellers Pro Rata Amount and (y) any payments that
contractually have been paid in advance, but for which the Purchaser shall
receive the benefit to which such payments relate after Closing, and the
Purchaser shall be responsible for the Assumed Obligations.

 

(b)                                 Procedure.

 

(i)                                     Not more than ten (10) business days and
not less than three (3) business days prior to the Closing Date, the Sellers
shall provide the Purchaser with a statement setting forth good faith estimates
of the Sellers Pro Rata Amount and the Purchaser Pro Rata Amount as of the
Effective Time (and all information reasonably necessary to determine the
accuracy of such estimate) on the basis of then most recently available
month-end financial statements of the Station.  Absent manifest error, (i) in
the event that the estimated the Purchaser Pro Rata Amount exceeds the estimated
the Sellers Pro Rata Amount, the Purchase Price payable by the Purchaser at the
Closing shall be increased by an amount equal to such excess, and (ii) in the
event that the estimated Sellers Pro Rata Amount exceeds the estimated Purchaser
Pro Rata Amount, the Purchase Price payable by the Purchaser at the Closing
shall be decreased by an amount equal to such excess.

 

(ii)                                  Within ninety (90) days after the Closing
Date, the Purchaser shall prepare and deliver to the Sellers a statement setting
forth the Purchaser’s calculations of the Sellers Pro Rata Amount and the
Purchaser Pro Rata Amount as of the Effective Time (and all information
reasonably necessary to determine the accuracy of such calculations) (the
“Settlement Statement”).  During the 45-day period following the Sellers’
receipt of the Settlement Statement, the Sellers and its independent auditors
shall be permitted to review and make copies reasonably required of (i) the
working papers of the Purchaser relating to the Settlement Statement and
(ii) any supporting schedules, analyses and other documentation relating to the
Settlement Statement.  The Settlement Statement shall become final and binding
upon the parties on the forty-fifth (45th) day following delivery thereof,
unless the Sellers gives written notice of its disagreement with the Settlement
Statement (“Notice of Disagreement”) to the Purchaser on or prior to such date
setting forth in reasonable detail the nature of any disagreement so asserted. 
If a Notice of Disagreement complying with the preceding sentence is received by
the Purchaser in the period specified, then the Settlement Statement (as revised
in accordance with clause (A) or (B) of this sentence) shall become final and
binding upon the parties on the earlier of (A) the date the Purchaser and the
Sellers resolve in writing any differences they have with respect to the matters
specified in the Notice of Disagreement or (B) the date any disputed matters are
finally resolved in writing by the Accounting Firm.

 

20

--------------------------------------------------------------------------------

 


 

(iii)                               During the 30-day period following the
delivery of a Notice of Disagreement that complies with the preceding paragraph,
the Purchaser and the Sellers shall seek in good faith to resolve in writing any
differences that they may have with respect to the matters specified in the
Notice of Disagreement.  During such period, the Purchaser and its independent
auditors shall be permitted to review and make copies reasonably required of
(i) the working papers of the Sellers relating to the Notice of Disagreement and
(ii) any supporting schedules, analyses and documentation relating to the Notice
of Disagreement.  If, at the end of such 30-day period, the Purchaser and the
Sellers have not so resolved such differences, the Purchaser and the Sellers
shall submit to an independent accounting firm (the “Accounting Firm”) for
review and resolution any and all matters which remain in dispute and which were
properly included in the Notice of Disagreement.  The Accounting Firm shall be a
nationally recognized independent public accounting firm selected by Sellers and
reasonably acceptable to the Purchaser, which Accounting Firm shall not have
been the auditing firm of the Purchaser or the Sellers during the fiscal year
2004 or 2005.  The Purchaser and the Sellers shall use reasonable efforts to
cause the Accounting Firm to render a decision resolving the matters in dispute
within 30 days following the submission of such matters to the Accounting Firm. 
The Purchaser and the Sellers agree that judgment may be entered upon the
determination of the Accounting Firm in any court having jurisdiction over the
party against which such determination is to be enforced.  Except as specified
in the following sentence, the cost of any arbitration (including the fees and
expenses of the Accounting Firm) pursuant to this Section 2.4 shall be borne by
the Purchaser and the Sellers in inverse proportion to the extent one party or
the other may prevail on each matter resolved by the Accounting Firm, which
proportionate allocations shall also be determined by the Accounting Firm at the
time the determination of the Accounting Firm is rendered on the merits of the
matters submitted.  The fees and expenses (if any) of the Purchaser’s
independent auditors incurred in connection with the preparation of the
Settlement Statement and the review of any Notice of Disagreement shall be borne
by the Purchaser, and the fees and expenses (if any) of the Sellers’ independent
auditors incurred in connection with their review of the Settlement Statement
and the preparation of any Notice of Disagreement shall be borne by the Sellers.

 

(iv)                              Within ten (10) business days after the
Settlement Statement becomes final and binding upon the parties, (i)(A) in the
event that the final calculations of the Sellers Pro Rata Amount and the
Purchaser Pro Rata Amount result in a Purchase Price that is in excess of the
Purchase Price actually paid by the Purchaser at the Closing, the Purchaser
shall promptly pay the amount of such excess to the Sellers, and (B) the
Purchaser and the Sellers shall execute and deliver to the Escrow Agent joint
written instructions to pay, and shall cause the Escrow Agent to pay, to the
Sellers the Proration Escrow Deposit, plus all interest and earnings thereon, or
(ii) in the event that the final calculations of the Sellers Pro Rata Amount and
the Purchaser Pro Rata Amount result in a Purchase Price that is less than the
Purchase Price actually paid by the Purchaser at the Closing, the Sellers shall
promptly pay the amount of such shortfall to the Purchaser.  The obligation
shall first be satisfied by the Purchaser and the Sellers executing and
delivering to the Escrow Agent joint written instructions to pay the excess to
the Purchaser (and the balance of the Proration Escrow Deposit and all interest
thereon to the Sellers) from the Proration Escrow Deposit and all interest and
earnings thereon.  If such

 

21

--------------------------------------------------------------------------------


 

obligation is not fully satisfied from the Proration Escrow Deposit, then the
Sellers shall promptly pay such remaining amount to the Purchaser.

 

2.5                                 Purchase Price Deposit and Escrow Agreement.

 

(a)                                  Within three (3) Business Days of the
earliest of (i) the closing of the sale of television station WDWB(TV), Detroit
Michigan by WXON, Inc. and WXON License, Inc. to AM Broadcasting WDWB, Inc. in
accordance with the WDWB Sale Agreement, (ii) the closing of the sale of
television station KBWB(TV), San Francisco, California by KBWB, Inc. and KBWB
License, Inc. to AM Broadcasting KBWB, Inc. in accordance with the KBWB Sale
Agreement and (iii) the expiration of the period for the Purchaser to terminate
this Agreement pursuant to Section 10.1(f), the Sellers shall, and GBC shall
cause the Purchaser to, execute and deliver, and use commercially reasonable
efforts to cause the Escrow Agent to execute and deliver, that certain Deposit
Escrow Agreement in the form of Exhibit A attached hereto (the “Deposit Escrow
Agreement”).

 

(b)                                 Concurrently with the execution and delivery
of the Deposit Escrow Agreement, GBC shall pay or shall cause the Purchaser to
pay to the Escrow Agent a deposit in an amount equal to five percent (5%) of the
Purchase Price (the “Purchase Price Deposit”) by federal wire transfer of
immediately available funds delivered to the Escrow Agent, to be held in
accordance with the terms and conditions of the Deposit Escrow Agreement.  The
Purchase Price Deposit Amount shall be credited against the amount to be paid by
the Purchaser to the Sellers at Closing as set forth in Section 2.6(a) hereof.

 

(c)                                  At the Closing, the Purchaser and the
Sellers shall deliver a joint written instruction, executed on behalf of the
Purchaser and the Sellers, to the Escrow Agent to cause the Escrow Agent to pay
the Purchase Price Deposit Amount over to the Sellers as a credit against the
amount to be paid by the Purchaser to the Sellers at the Closing as set forth in
Section 2.6(a) hereof.

 

2.6                                 Payment of the Purchase Price.  At the
Closing, the Purchase Price, as adjusted pursuant to Section 2.2(c) and
Section 2.4(a) (the “Preliminary Purchase Price”), shall be paid as follows:

 

(a)                                  The Purchaser shall pay or cause to be paid
to the Sellers an amount in cash equal to the difference of (i) the Preliminary
Purchase Price, minus (ii) the Purchase Price Deposit Amount, minus (iii) the
Indemnification Escrow Deposit, and minus (iv) the Proration Deposit (such
difference, the “Closing Cash Payment”).

 

(b)                                 The Purchaser and the Sellers shall execute
and deliver to the Escrow Agent joint written instructions to pay, and shall
cause the Escrow Agent to pay to the Sellers as a credit against the Preliminary
Purchase Price an amount equal to the Purchase Price Deposit Amount.

 

(c)                                  The Purchaser shall pay to the Escrow Agent
the Indemnification Escrow Deposit and the Proration Escrow Deposit, each to be
held in accordance with the terms and

 

22

--------------------------------------------------------------------------------


 

conditions of that certain Indemnification and Proration Escrow Agreement in the
form of Exhibit B attached hereto (the “Indemnification Escrow Agreement”).

 

(d)                                 Each of the foregoing amounts shall be paid
by federal wire transfer of immediately available funds to the account or
accounts specified by the party entitled to such payment pursuant to wire
transfer instructions, which instructions shall be delivered in writing by the
receiving party or parties, as applicable, to the party or parties, as
applicable, making payment pursuant hereto prior to the date of any applicable
payment or payments, as applicable.

 

ARTICLE 3

THE CLOSING

 

3.1                                 The Closing.

 

(a)                                  Subject to the satisfaction of the
conditions to Closing set forth in Article 7 or waiver, to the extent
permissible under applicable Law, of any such condition by the Person entitled
to the benefit thereof, the consummation of the transactions contemplated hereby
(the “Closing”) shall take place at 10:00 a.m., Washington, D.C. time, on a date
to be designated by the Sellers, which date shall not be earlier than the fifth
(5th) Business Day or later than the fifteenth (15th) Business Day, after
satisfaction and fulfillment of the conditions set forth in Sections 7.1(f),
7.1(g), 7.1(h), 7.1(i) and 7.2(e) (the “Closing Date”), at the offices of Dow,
Lohnes & Albertson, PLLC, 1200 New Hampshire Avenue, N.W., Washington, D.C. 
20036, unless another time, date or place is mutually agreed upon in writing by
the Sellers and the Purchaser.

 

(b)                                 Notwithstanding the foregoing, if on the
date otherwise scheduled for the Closing pursuant to the preceding paragraph,
the conditions set forth in Section 7.1(d) and Section 7.2(c) hereof have not
been satisfied, the Sellers, on the one hand, or the Purchaser, on the other
hand, may, by written notice given to all other parties hereto, on the date
otherwise scheduled for the Closing, elect to postpone the Closing, and the
Closing shall thereafter take place on a date specified by prior written notice
from the Person or Persons, as applicable, electing to postpone the Closing,
which date shall be not earlier than the fifth (5th) Business Day or later than
the fifteenth (15th) Business Day, after satisfaction and fulfillment of the
conditions set forth in Section 7.1(d) and Section 7.2(c), but in any event no
later than the Termination Date.

 

3.2                                 Closing Deliveries of the Sellers.  At the
Closing, the Sellers shall deliver, or cause to be delivered, to the Purchaser
the following instruments, certificates and other documents, dated as of the
Closing Date and executed on behalf of the Sellers by a duly authorized officer
thereof, in order to effect the transfer of the Broadcasting Assets to the
Purchaser pursuant to Section 2.1 hereof:

 

23

--------------------------------------------------------------------------------


 

(a)                                  Instruments of Transfer and Assignment.

 

(i)                                     Instruments of Conveyance and Transfer
of Real Property.  At the Closing, to assign all of the real property Leases
from the applicable Seller to the Purchaser, the applicable Seller shall deliver
to the Purchaser, in form and substance reasonably satisfactory to, an
assignment and assumption agreement assigning to the Purchaser all right, title
and interest of the applicable Seller in and under all real property Leases in
which the Purchaser assumes all obligations under each such real property Lease
from and after the Closing in accordance with Section 2.3 (the “Assignment and
Assumption Agreement for Real Property”).  A limited warranty deed with respect
to each of the parcels of Owned Real Property subject solely to the Permitted
Encumbrances which shall not provide for any representations and warranties with
respect to the Owned Real Property in addition to the representations and
warranties set forth herein, duly executed by the applicable Seller and in form
and substance reasonably satisfactory to the Purchaser.

 

(ii)                                  Instruments of Conveyance and Transfer of
Personal Property.  At the Closing, to effect the transfers, conveyances and
assignments from the applicable Seller to the Purchaser, the applicable Seller
shall deliver to the Purchaser the following bills of sale, certificates,
assignments and other instruments of transfer assigning, transferring and
conveying to the Purchaser title to all of the personal property included in the
Broadcasting Assets, free and clear of all Encumbrances of any kind other than
Permitted Encumbrances, all in form reasonably satisfactory to counsel for the
Purchaser, and dated the Closing Date:

 

(A)                              Assignment of Leases.  Assignment and
assumption of all leases and leasehold interests in personal property included
in the Broadcasting Assets, including all rights under the lease agreements
referred to in
Schedule 4.5(g) hereto (the “Assignment and Assumption Agreement for Leases and
Leasehold Interests in Personal Property”);

 

(B)                                Bills of Sale.  Bills of sale for all
Tangible Personal Property included in the Broadcasting Assets;

 

(C)                                Assignments of Licenses.  Assignment and
assumption of the FCC Licenses (the “Assignment and Assumption Agreement for FCC
Licenses”);

 

(D)                               Assignments of Contracts; Other Assignments. 
Assignment and assumption of all contracts and other intangible assets included
in the Broadcasting Assets and any other forms of assignment and/or assumption
reasonably requested by the Purchaser (the “Assignment and Assumption Agreement
for Contracts”); and

 

(E)                                 Assignments of Motor Vehicles and Certain
Equipment.  Certificates of title or origin (or like documents) with respect to
any vehicles or other equipment included in the Broadcasting Assets for which a
certificate of title or origin evidences title, together with properly completed
assignments of such vehicles or other equipment to the Purchaser, duly executed
by the applicable Seller (the “Assignment and Assumption Agreement for Motor
Vehicles and Certain Equipment”).

 

(iii)                               Instruments of Conveyance and Assumed
Obligations.  At the Closing, to effect the transfers, conveyances and
assignments from the Sellers to the Purchaser,

 

24

--------------------------------------------------------------------------------


 

the Sellers shall deliver to the Purchaser an assignment and assumption of
Assumed Obligations in which the Purchaser agrees to assume, pay, perform and
discharge all of the Assumed Obligations, in form reasonably satisfactory to
counsel for the Purchaser, and dated the Closing Date (the “Assignment and
Assumption Agreement for Assumed Obligations”).

 

(b)                                 Closing Certificates and Other Documents.

 

(i)                                     An Officer’s certificates certifying to
the fulfillment of the conditions set forth in
Sections 7.1(a) and 7.1(b) hereof;

 

(ii)                                  A Secretary’s Certificate certifying that
the consents in writing of the Board of Representatives of Holdings and of the
member of each of the Company and TSG License Subsidiary in the forms attached
to such certificate authorizing and approving the execution of this Agreement
and the consummation of the transactions contemplated hereby were duly
authorized, and that such consents in writing remain in full force and effect;

 

(iii)                               A certificate of the Sellers certifying as
to its non-foreign status and which complies with the requirements of
Section 1445 of the Internal Revenue Code;

 

(iv)                              Good standing certificates for the Sellers
issued by the appropriate Governmental Authority of the State of Delaware, dated
as of a date no earlier than ten (10) days prior to the Closing Date;

 

(v)                                 An opinion of counsel to Sellers
substantially in the form of Exhibit 3.2(b)(v) attached hereto; and

 

(vi)                              A copy of any instrument evidencing any
Required Consent received.

 

3.3                                 Closing Deliveries of the Purchaser.  At the
Closing, the Purchaser shall deliver, or cause to be delivered, to the Sellers
the following instruments, certificates and other documents, dated as of the
Closing Date and executed or acknowledged (as applicable) on behalf of the
Purchaser by a duly authorized officer thereof, in order to pay for the
Broadcasting Assets:

 

(a)                                  Closing Cash Payment.  To the Sellers, the
amount to be paid to the Sellers pursuant to Section 2.6, and to the Escrow
Agent, the Indemnification Escrow Deposit and the Proration Escrow Deposit.

 

(b)                                 Closing Certificates and Other Documents.

 

(i)                                     An Officer’s certificates certifying to
the fulfillment of the conditions set forth in
Sections 7.2(a) and 7.2(b) hereof;

 

(ii)                                  A Secretary’s Certificate certifying that
the resolutions authorizing and approving the execution of this Agreement and
the consummation of the transactions contemplated hereby were duly authorized,
and that such resolutions remain in full force and effect; and

 

25

--------------------------------------------------------------------------------


 

(iii)                               A good standing certificate for each
Purchaser issued by the appropriate Governmental Authority of the State of
Delaware.

 

(iv)                              All necessary assignment and assumption
agreements relating to the Broadcasting Assets, including the following:

 

(A)                              Assignment and Assumption Agreement for Real
Property;

 

(B)                                Assignment and Assumption Agreement for
Leases and Leasehold Interests in Personal Property;

 

(C)                                Assignment and Assumption Agreement for FCC
Licenses;

 

(D)                               Assignment and Assumption Agreement for
Contracts; and

 

(E)                                 Assignment and Assumption Agreement for
Motor Vehicles and Certain Equipment.

 

(F)                                 Assignment and Assumption Agreement for the
Assumed Obligations.

 

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF THE SELLERS

 

The Sellers hereby, jointly and severally, represent and warrant to the
Purchaser as follows:

 

4.1                                 Organization.  Each of the Sellers is a
limited liability company, duly formed, validly existing and in good standing
under the laws of the State of Delaware, and has all requisite limited liability
company power and authority to own, operate or lease the assets and properties
currently owned, operated or leased by it, and to conduct its business and
operations as currently conducted.  Each Seller is duly authorized, qualified or
licensed to do business as a foreign limited liability company, and is in good
standing, under the laws of each jurisdiction in which the character of its
properties owned, operated or leased, or the nature of its activities, makes
such qualification necessary, except in those jurisdictions where the failure to
be so qualified or in good standing would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

4.2                                 Authority.  Each Seller has all requisite
limited liability company power and authority to enter into this Agreement and
the other Transaction Documents to which it is a party, to perform its
obligations hereunder and thereunder, and to consummate the transactions
contemplated hereby and thereby.  The execution and delivery by each of the
Sellers of this Agreement and the other Transaction Documents to which it is a
party, the performance by each of the Sellers of its obligations hereunder and
thereunder, and the consummation by each of the Sellers of the transactions
contemplated hereby and thereby, have been duly authorized by all necessary
limited liability company action on the part of each Seller.  This Agreement has
been

 

26

--------------------------------------------------------------------------------


 

duly executed and delivered by each Seller and, assuming the due authorization,
execution and delivery of this Agreement by the Purchaser and the Sellers, this
Agreement constitutes a legal, valid and binding obligation of each Seller,
enforceable against each Seller in accordance with its terms, except as such
enforceability may be limited by principles of public policy, and subject to
(i) the effect of any applicable Laws of general application relating to
bankruptcy, reorganization, insolvency, moratorium or similar Laws affecting
creditors’ rights and relief of debtors generally, and (ii) the effect of
rules of law and general principles of equity, including, without limitation,
rules of law and general principles of equity governing specific performance,
injunctive relief and other equitable remedies (regardless of whether such
enforceability is considered in a proceeding in equity or at law).  Upon the
execution and delivery of the other Transaction Documents to which it is a party
by each Seller at the Closing and, assuming the due authorization, execution and
delivery of the other Transaction Documents by the Purchaser (to the extent it
is a party thereto), each of the other Transaction Documents will constitute a
legal, valid and binding obligation of the Sellers, enforceable against the
Sellers in accordance with its respective terms, except as such enforceability
may be limited by principles of public policy, and subject to (i) the effect of
any applicable Laws of general application relating to bankruptcy,
reorganization, insolvency, moratorium or similar Laws affecting creditors’
rights and relief of debtors generally, and (ii) the effect of rules of law and
general principles of equity, including, without limitation, rules of law and
general principles of equity governing specific performance, injunctive relief
and other equitable remedies (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

 

4.3                                 No Violation; Third Party Consents. 
Assuming that all filings, consents, waivers, permits, approvals, orders,
notices and authorizations set forth on Schedule 4.3 hereto (the “Consents”)
have been obtained and all registrations, qualifications, designations,
declarations or filings with any Governmental Authorities set forth on
Schedule 4.4 hereto have been made, and except as set forth on Schedule 4.3
hereto, the execution and delivery by each Seller of this Agreement and the
other Transaction Documents to which it is a party, the performance by each
Seller of its obligations hereunder and thereunder, and the consummation by each
Seller of the transactions contemplated hereby and thereby, will not conflict
with or violate in any material respect, constitute a material default (or event
which with the giving of notice or lapse of time, or both, would become a
material default) under, give rise to any right of termination, amendment,
modification, acceleration or cancellation of any material obligation or loss of
any material benefit under, result in the creation of any Encumbrance other than
a Permitted Encumbrance on any of the assets or properties of any Seller,
pursuant to, or require the Sellers to obtain any Consent as a result of, or
under, the terms or provisions of (i) the Organizational Documents of the
Sellers (ii) any Material Business Contract or Business License, or (iii) any
Law applicable to the Sellers, or any of the Sellers’ assets, or any
Governmental Order issued by a Governmental Authority by which the Sellers or
any of the Sellers’ assets is in any way bound or obligated, except, in the case
of clauses (ii) and (iii) of this Section 4.3, as would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

 

4.4                                 Governmental Consents.  No material consent,
of, or registration, qualification, designation, declaration or filing with, any
Governmental Authority is required on the part of the Sellers in connection with
the execution and delivery by the Sellers of this Agreement and the other
Transaction Documents to which it is a party, the performance by the Sellers of
its

 

27

--------------------------------------------------------------------------------


 

obligations hereunder and thereunder, and the consummation by the Sellers of the
transactions contemplated hereby and thereby except as set forth on Schedule 4.4
hereto.

 

4.5                                 Real and Personal Property.

 

(a)                                  Schedule 4.5(a) hereto contains a true,
correct and complete list of the following to the extent owned, used or held for
use by the Sellers to conduct the Business: (i) real property owned by the
Sellers (the “Owned Real Property”), and (ii) each real property lease pursuant
to which the Sellers are a landlord (such leases are referred to herein
collectively as the “Leases” and, each, individually as a “Lease”; the property
demised pursuant to such Leases is referred to herein as the “Leased Real
Property”), and all amendments thereof.  Each Seller represents and warrants to
the Purchaser that such Seller is not a tenant under any lease, sublease or
occupancy agreement concerning real property Used in or necessary to conduct the
Business.

 

(b)                                 The applicable Seller has full legal power
and authority to assign its rights, title and interest in, to and under each
Real Property Lease to the Purchaser in accordance with this Agreement on terms
and conditions no less favorable to the Purchaser than those in effect on the
date hereof, and such assignment will not affect the validity, enforceability
and continuity of any such lease.  Each Real Property Lease (a) constitutes a
legal, valid and binding obligation of the applicable Seller, (b) to the
Sellers’ Knowledge is in full force and effect, and (c) and neither the
applicable Seller nor, to the Seller’s Knowledge, any other party thereto has
violated any provision of, or committed or failed to perform any act which, with
notice, lapse of time or both, would constitute any continuing monetary default
or other material default under the provisions of such, Real Property Lease. 
Except as expressly set forth in the Leases, no tenant under any of the Leases
is presently entitled to any rebate, free rent or other concession, deduction or
offset.  No tenant has paid any rent, additional rent or other charge of any
nature for a period of more than one (1) month in advance.  As of the Closing,
no brokerage or leasing commissions or other compensation will be due and
payable to any Person with respect to or on account of any of the Leases.  Other
than the Sellers and except under the Leases, there are no parties in possession
or parties who have a right to possess the Owned Real Property or any portion
thereof.

 

(c)                                  No Owned Real Property or, to the Knowledge
of the Sellers, Leased Real Property, has been condemned or otherwise taken by
any public authority and no condemnation or taking of such properties is, to the
Sellers’ Knowledge, threatened or contemplated.

 

(d)                                 No Seller has granted any outstanding
options or entered into any outstanding contracts with others for the sale,
lease or transfer of any Owned Real Property, and no Person has any right or
option to acquire, or right of first refusal with respect to, any Owned Real
Property or any portion thereof.

 

(e)                                  The buildings and other improvements used
at or in connection with the Owned Real Property do not encroach onto land
adjoining any Owned Real Property or onto any easements to such an extent as
would materially impair the value of the Owned Real Property and such
improvements or the continued use and operation of the Owned Real Property and
such improvements for the same uses and operations as those conducted at the
present time, and the

 

28

--------------------------------------------------------------------------------


 

improvements on land adjoining the Owned Real Property do not encroach onto any
part of the Owned Real Property to such an extent as would materially impair the
continued use and operation of the Owned Real Property for the same uses and
operations as those conducted at the present time.  All guy wires, guy anchors,
satellite dishes, associated transmission equipment, transmitter buildings,
towers, signs, main studio buildings, associated parking lots, and other
buildings and other improvements related to the Owned Real Property or the
Leased Real Property are all located entirely on, and within the boundaries of,
the Owned Real Property or Leased Real Property, as applicable, except for such
failures to be so located, which would not, materially impair such improvements
or the continued use and operation of the Owned Real Property or the Leased Real
Property, as applicable, and such improvements for the same uses and operations
as those conducted at the present time.

 

(f)                                    Each parcel of Owned Real Property is
contiguous to publicly dedicated streets, roads or highways, or, if not so
contiguous, access to and from such parcel of Owned Real Property and publicly
dedicated streets, roads or highways is available through private lands pursuant
to valid, unsubordinated, perpetual, enforceable and recorded public or private
easements or rights-of-way.

 

(g)                                 Schedule 4.5(g) hereto contains a true,
correct and complete list, as of the date hereof, of all items of Tangible
Personal Property included in the Broadcasting Assets that have a fair market
value as of the date hereof in excess of $25,000.  Except as set forth in
Schedule 4.5(g), all material items of the Tangible Personal Property are in
operating condition (given the age of such property and the use to which such
property is put and ordinary wear and tear excepted) and have been maintained in
compliance with good engineering practice, are performing satisfactorily, have
been properly maintained, in all material respects, in accordance with industry
practices, and have been maintained so as to permit the Station to operate in
all material respects in accordance with the FCC Licenses and the Communications
Act.

 

(h)                                 As of Closing, no brokerage or leasing
commission or other compensation will be due and payable to any Person with
respect to or on account of any of the Leases.

 

4.6                                 Title to Broadcasting Assets.

 

On the Closing Date, each Seller will have and will convey to the Purchaser good
and marketable title to the Broadcasting Assets that are owned by such Seller
and valid and existing leasehold or license interests in all Broadcasting Assets
that are leased or licensed by such Seller, in each case free and clear of all
Encumbrances, except for and subject only to Permitted Encumbrances.

 

4.7                                 Intellectual Property and Proprietary
Rights.

 

(a)                                  Schedule 4.7 hereto contains a true,
correct and complete list of all Intellectual Property used by the Sellers, to
the extent such Intellectual Property is related solely to the Business.

 

29

--------------------------------------------------------------------------------


 

(b)                                 Each Seller owns, has a valid license or a
valid right to use all Proprietary Rights used in or necessary to conduct the
Business as currently conducted by such Seller, except as would not,
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect.  To the Knowledge of the Sellers, no Person is infringing upon
the rights of any Seller in or to any of the Intellectual Property set forth in
Schedule 4.7 hereto.

 

(c)                                  Except as set forth in Schedule 4.7, all
Intellectual Property material to the Business, including the call letters
necessary for or Used by the Station or the Business, has been duly applied for
or registered in, filed in or issued by, as applicable the appropriate
Governmental Authority where such registration, filing or issuance is necessary
for the Business.  All Intellectual Property owned by the Company Used or
necessary to conduct the Business that has been registered in, filed in or
issued by a Governmental Authority is so indicated on Schedule 4.7 hereto.  All
Intellectual Property registrations identified in Schedule 4.7 are valid and in
good standing and all applications identified in Schedule 4.7 are pending
without challenge (other than office actions that may be pending before the
Patent and Trademark Office or its foreign equivalents).

 

(d)                                 Schedule 4.7 contains a list and description
(showing in each case any owner, licensor or licensee) of all software Used by
the Sellers in respect of the Business, except software licensed to the Sellers
that is available in consumer retail stores or similar retail outlets and
subject to “shrink-wrap” or similar consumer license agreements.  To the
Knowledge of the Sellers, no proprietary Technology currently Used in connection
with the Station has been Used, divulged or appropriated for the benefit of any
Person other than the Sellers.  None of the Sellers has sold, licensed or
otherwise disposed of any of the Intellectual Property Used or necessary to
conduct the Business or trade secrets, inventions, know-how, formulae,
processes, procedures or computer software Used or necessary to conduct the
Business (collectively, “Technology”) to any Person.

 

(e)                                  Subject to the receipt of the Consents set
forth on Schedule 4.3 hereto, the consummation of the transactions contemplated
hereby does not and will not conflict with, alter or impair any of the Station’s
rights with respect to the Intellectual Property Used or necessary to conduct
the Business and Technology.  Subject to the receipt of the Consents set forth
on Schedule 4.3 hereto, each license relating to Intellectual Property Used or
necessary to conduct the Business or Technology will continue to be valid,
binding, and enforceable, and in full force and effect on substantially similar
terms immediately following the consummation of the transactions contemplated
hereby.

 

4.8                                 Business Contracts.

 

(a)                                  Schedule 4.8(a) hereto contains a true,
correct and complete list of each Business Contract (whether written or oral and
including all amendments thereto) to which any Seller is a party or by which any
Seller’s assets are bound and which, in any such case, is material to the
Business (each, a “Material Business Contract” and, collectively, the “Material
Business Contracts”), excluding (i) Business Contracts with advertisers for
production or the sale of advertising time on the Station for cash that may be
cancelled by the Sellers on ninety (90) days or less notice without premium or
penalty, (ii) Trade Agreements and Barter Agreements

 

30

--------------------------------------------------------------------------------


 

entered into in the ordinary course of business, consistent with past practice,
(iii) employment Contracts terminable at will, (iv) miscellaneous service
Contracts terminable upon thirty (30) days or less notice without premium or
penalty and (v) other Contracts entered into in the ordinary course of business
with not more than 12 months remaining on their terms, not involving Liabilities
exceeding Ten Thousand Dollars ($10,000) per year per contract and One Hundred
Thousand Dollars ($100,000) per year in the aggregate for all such contracts,
but including, as of the date hereof the following: (i) all leases relating to
all Leased Real Property; (ii) all capital or operating leases or conditional
sales agreements relating to any of Sellers’ assets (other than Short Term
Agreements), in each case involving monthly payments in excess of Ten Thousand
Dollars ($10,000) per year per contract and One Hundred Thousand Dollars
($100,000) per year in the aggregate; (iii) all employment, consulting,
separation, collective bargaining or other labor agreements; (iv) all Trade
Agreements and Barter Agreements involving air time with a value in excess of
Ten Thousand Dollars ($10,000) based upon standard rates published on the
Station’s rate card as of the date hereof; and (v) all program and network
affiliation agreements; provided, however, that except for Trade Agreements and
Barter Agreements involving air time with a value in excess of Ten Thousand
Dollars ($10,000) based upon standard rates published on the Station’s rate card
as of the date hereof, any Contract for the sale of time on the Station at
standard rates published on the Station’s rate card as of the date hereof shall
be deemed not to be a Material Business Contract for purposes of this
Section 4.8(a).  For purposes of this Agreement, the term “Short Term Agreement”
shall mean an agreement entered into in the ordinary course of business that is
terminable by the Seller that is a party thereto upon ninety (90) days or less
notice without premium or penalty.

 

(b)                                 The Sellers has made available to the
Purchaser a true, correct and complete copy of each written Material Business
Contract and a written summary of the material terms of each oral Material
Business Contract.  Except as set forth in Schedule 4.8(b) hereto, (i) each
Material Business Contract is in full force and effect and constitutes a valid,
binding and enforceable obligation of the Sellers that is a party thereto in
accordance with the respective terms thereof, except as such enforceability may
be limited by principles of public policy, and subject to (A) the effect of any
applicable Laws of general application relating to bankruptcy, reorganization,
insolvency, moratorium or similar Laws affecting creditors’ rights and relief of
debtors generally, and (B) the effect of rules of law and general principles of
equity, including, without limitation, rules of Law and general principles of
equity governing specific performance, injunctive relief and other equitable
remedies (regardless of whether such enforceability is considered in a
proceeding in equity or at law) and, to the Knowledge of the Sellers, represents
a valid, binding and enforceable obligation of each of the other parties
thereto, except as such enforceability may be limited by principles of public
policy, and subject to (X) the effect of any applicable Laws of general
application relating to bankruptcy, reorganization, insolvency, moratorium or
similar Laws affecting creditors’ rights and relief of debtors generally, and
(Y) the effect of rules of law and general principles of equity, including,
without limitation, rules of Law and general principles of equity governing
specific performance, injunctive relief and other equitable remedies (regardless
of whether such enforceability is considered in a proceeding in equity or at
law); and (ii) there exists no breach or default (or event that with notice or
the lapse of time, or both, would constitute a breach or default) on the part of
the Seller which is a party thereto or, to the Knowledge of the Sellers, on the
part of any other party thereto, in any case

 

31

--------------------------------------------------------------------------------


 

which would, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  The Sellers have not received any written notice of
the intention of any party to terminate, or substantially reduce the volume of
its purchases, sales, products or advertisements under any such Material
Business Contract.  Except as set forth on Schedule 4.8(b), the Sellers are not,
as of the date hereof, in written communications regarding any amendment,
modification, extension or termination of, and are not currently renegotiating
in writing, any such Material Business Contracts.

 

4.9                                 Business Licenses.  Schedule 4.9 hereto
contains a true, correct and complete list of each Business License.  All
Business Licenses which are necessary to conduct the Business as conducted as of
the date hereof have been issued to the Sellers.  No loss or expiration of any
License is pending or, to the Knowledge of the Sellers, threatened.  The Sellers
are in compliance with the Business Licenses in all material respects.  The
Business Licenses are valid and in full force and effect.  No Seller is in
default under and, to Seller’s Knowledge, no condition exists that, with notice
or lapse of time or both, would constitute a default under any material Business
License.  Subject to the receipt of the Consents set forth on Schedule 4.3, no
material Governmental Permit shall be terminated or impaired or become
terminable, in whole or in part, as a result of the transactions contemplated
hereby.

 

4.10                           Business Employees.  Schedule 4.10 hereto
contains a true, correct and complete list of all employees of the Sellers who
have employment duties solely related to the Business, including (and
designating as such) any such employee who is an inactive employee on paid or
unpaid leave of absence, and indicating the date of employment, current title
and annual or hourly compensation of each such employee.  Each employee set
forth in Schedule 4.10 hereto who is employed by the Sellers immediately prior
to the Closing (whether actively or inactively), and each additional employee
who is hired to work in the Business following the date hereof (to the extent
permitted by Section 6.1 hereof) who is employed by the Sellers immediately
prior to the Closing (whether actively or inactively), shall be referred to
herein individually as a “Business Employee” and, collectively, as the “Business
Employees.”  Notwithstanding the foregoing, neither Michael Granados nor Ian
Guthrie shall be considered a “Business Employee” and any employment contracts
that Michael Granados and Ian Guthrie have entered into with Holdings prior to
the Closing shall neither be assigned to nor inure to the benefit of the
Purchaser.  Schedule 4.10 contains a list of all accrued and unpaid vacation for
each Business Employee as of the date hereof.

 

4.11                           Employee Benefit Plans.

 

(a)                                  Schedule 4.11(a) hereto contains a true,
correct and complete list of all Benefit Plans.

 

(b)                                 Except as set forth in
Schedule 4.11(b) hereto:

 

(i)                                     each of such Benefit Plans has been
administered in compliance with its own terms and in compliance in all material
respects with all applicable Laws.  There are no material undisclosed
Liabilities in respect of the Benefit Plans with respect to which the Purchaser
could be liable;

 

32

--------------------------------------------------------------------------------


 

(ii)                                  each of such Benefit Plans which is
intended to be tax-qualified under Section 401(a) of the Internal Revenue Code
has been determined by the IRS to be so qualified and, to the Knowledge of the
Sellers, no circumstances have occurred that would adversely affect the
tax-qualified status of any such Benefit Plan;

 

(iii)                               neither the Sellers, nor any Person required
to be aggregated with the Sellers or any of its Subsidiaries (as defined under
Section 414(b) or 414(c) of the Internal Revenue Code or Section 4001 of ERISA)
has incurred any withdrawal liability that has not been satisfied with respect
to any “multiemployer plan” (as defined in Section 4001(a)(3) of ERISA).

 

(iv)                              neither Sellers nor any person required to be
aggregated with Sellers has ever maintained or made any contribution to an
employee pension benefit plan as defined in Section 3(2) of ERISA.

 

(c)                                  Except as set forth in
Schedule 4.11(c) hereto, no Benefit Plan provides severance benefits to current
or former Business Employees.

 

(d)                                 Except as set forth in
Schedule 4.11(d) hereto, the consummation of the transactions contemplated
hereby, either alone or in combination with another event, will not (i) entitle
any employee or former employee of the Sellers or any group of such employees to
any payment, (ii) increase the amount of compensation due to any such employee,
(iii) accelerate the time of vesting of any compensation, stock incentive or
other benefit or (iv) result in any “parachute payment” under Section 280G of
the Code whether or not such payment is considered to be reasonable compensation
for services rendered.

 

(e)                                  Except as set forth in
Schedule 4.11(e) hereto, no Seller has any liability with respect to an
obligation to provide benefits, including death or medical benefits (whether or
not insured) with respect to any Person beyond their retirement or other
termination of service other than (i) coverage mandated by Part 6 of Title I of
ERISA or Section 4980B of the Code or state Law, or (ii) disability benefits
under any employee welfare plan that have been fully provided for by insurance
or otherwise.  There has been no communication to any employee of the Sellers
that would reasonably be expected to promise or guarantee any such employee
retiree health or life insurance or other retiree death benefits on a permanent
basis.

 

4.12                           Financial Information.

 

(a)                                  Attached to Schedule 4.12(a) hereto is a
true, correct and complete copy of the following financial statements of the
Station (collectively, the “Financial Statements”): the audited balance sheet,
statement of income and statement of cash flows as of, and for the fiscal year
ended, December 31, 2004 and the balance sheet and statement of income as of,
and for the eleven month period ended, November 30, 2005 (the “Latest Balance
Sheet Date” and the unaudited balance sheet of the Station as of November 30,
2005, the “Latest Balance Sheet”).  Except as set forth in Schedule 4.12(a) or
as noted in the Financial Statements, the Financial Statements have been
prepared in accordance with GAAP, consistently applied (except, in the case of
unaudited financial statements, for normal year end adjustments and the absence
of notes), and fairly present, in all material respects, the financial condition
and results of

 

33

--------------------------------------------------------------------------------


 

operations of the Station, as of the respective dates thereof and for the
respective periods identified therein.

 

(b)                                 Except as set forth on
Schedule 4.12(b) hereto, neither Holdings nor any Affiliates of Holdings (other
than the Company and its Subsidiary) provides or causes to be provided any
assets, services or facilities to the Station which are material to the conduct
of the Business.

 

(c)                                  Except for the execution and delivery of
this Agreement, the transactions contemplated hereby and as set forth on
Schedule 4.12(c) hereto, since the Latest Balance Sheet Date to the date hereof,
the Sellers have not, with respect to the operation of the Business:

 

(i)                                     had a Material Adverse Effect;

 

(ii)                                  suffered any material damage, destruction,
loss or claim (whether or not covered by insurance) or condemnation or other
taking relating to or otherwise affecting the Broadcasting Assets;

 

(iii)                               had an adverse change in employee relations
relating to or otherwise affecting the Business;

 

(iv)                              amended or terminated any Material Business
Contract or Business License except in the ordinary course of business,
consistent with past practice;

 

(v)                                 entered into any Contract or other
transaction, other than in the ordinary course of business, consistent with past
practice;

 

(vi)                              paid any bonus to any Business Employee or
granted to any Business Employee any increase in compensation, except in the
ordinary course of business, consistent with past practice; or

 

(vii)                           operated the Business other than in the ordinary
course of business, consistent with past practice.

 

4.13                           No Undisclosed Liabilities.  The Sellers have no
Liabilities that are attributable to the Business other than (i) the Liabilities
reflected on the Latest Balance Sheet, (ii) Liabilities incurred in the ordinary
course of business after the Latest Balance Sheet Date, and (iii) Liabilities
set forth in Schedule 4.13 hereto.

 

4.14                           Litigation; Governmental Orders.  Except as set
forth in Schedule 4.14 hereto, there are no pending Actions or, to the Knowledge
of the Sellers, threatened Actions for which written notice thereof has been
received by the Sellers, by any Person or Governmental Authority against the
Sellers with respect to the Business or, to the Knowledge of the Sellers, any
current employees (in their capacity as such) of the Sellers.  Except as set
forth in Schedule 4.14 hereto, the Sellers are not bound by any Governmental
Orders that specifically name it.

 

34

--------------------------------------------------------------------------------


 

4.15                           Compliance with Laws.  Except as set forth in
Schedule 4.15 hereto, the Sellers are in compliance in all material respects
with, and the Sellers have never received any written claim or notice that they
are not in compliance in all material respects with, each Law or Governmental
Order applicable to the Business

 

4.16                           FCC Matters.  Schedule 4.16 hereto sets forth a
complete and accurate list of the FCC Licenses.  The authorized holder and the
expiration date of the term of each of the FCC Licenses is shown on
Schedule 4.16 hereto.  Except as may be set forth in Schedule 4.16, the FCC
Licenses, without material exception, (i) are in full force and effect in
accordance with the Communications Act and their respective terms and not
subject to any conditions other than those applicable to broadcast licenses
generally or as otherwise disclosed on the face of the FCC Licenses in
Schedule 4.16 hereto and (ii) include all of the licenses, permits and
authorizations used in or required for the operation of the Station under the
Communications Act.  The Sellers know of no fact or circumstance that would,
under the Communications Act, disqualify, preclude or materially delay the FCC’s
approval of the assignment of the FCC Licenses to the Purchaser, assuming the
Purchaser is fully qualified as the assignee of the FCC Licenses.  There are no
actions, proceedings, complaints, orders to show cause, notices of apparent
liability, notices of forfeiture, claims, or investigations pending or, to the
Sellers’ Knowledge, threatened, against the Sellers, or any officer, director,
or member thereof that would impair the ability of the Sellers to assign the FCC
Licenses to the Purchaser or which would impede in any material respect the
Sellers’ ability to prosecute the application for the FCC Consent or seek the
grant of the FCC Consent with respect to the Station.  Except as may be noted in
Schedule 4.16 hereto, (i) each Station is licensed by the FCC to operate, and is
operating in all material respects, with the facilities authorized by its FCC
Licenses; and (ii) there is not, pending, or to the Knowledge of the Sellers
threatened, any action or proceeding by or before the FCC to revoke, suspend,
terminate, cancel, rescind or modify (including a reduction in coverage area)
any of the FCC Licenses (other than rulemaking proceedings affecting the
broadcast industry generally) or refuse to renew the FCC Licenses, and there is
not now issued or outstanding, or to the Knowledge of the Sellers pending or
threatened, by or before the FCC, any investigation, order to show cause, notice
of violation, notice of apparent liability, or notice of forfeiture or complaint
against the Sellers with respect to the Station, other than regularly scheduled
license renewal proceedings; and (iii) there are no unsatisfied or otherwise
outstanding citations issued by the FCC with respect to the Station.  The
Station is operating in compliance with the FCC Licenses and, in all material
respects, the Communications Act and in a manner that will not adversely affect
the FCC Licenses in any material respect.  The Sellers are in compliance in all
material respects with all requirements of Federal Aviation Administration with
respect to the construction and/or alteration of the Station’s antenna
structures, and, where required, “no hazard” determinations for each antenna
structure have been obtained, and where required, each antenna structure has
been registered with the FCC

 

4.17                           Taxes.  Each Seller has filed with the
appropriate taxing authorities all material Tax Returns required to be filed
through the date hereof and all such Tax Returns were correct and complete in
all material respects and were prepared in compliance in all material respects
with all applicable Laws and regulations.  Each Seller has paid all Taxes
required to be paid, other than Taxes not yet due and Taxes being contested in
good faith by appropriate proceedings.  The unpaid Taxes of the Sellers did not,
as of the Latest Balance Sheet Date, exceed the reserve

 

35

--------------------------------------------------------------------------------


 

for Taxes (excluding any amounts reserved for deferred Taxes established to
reflect timing differences between book and Tax income) set forth on the face of
the Latest Balance Sheet, and will not exceed that reserve as adjusted for
operations and transactions through the Closing Date in accordance with the past
custom and practice of the Sellers in filing their Tax Returns.  All monies
required to be withheld by any Seller in connection with any amounts paid or
owing to any employee, independent contractor, creditor, equity holder or other
third party for Taxes have been collected or withheld and either paid to the
respective Governmental Authority or set aside in accounts for such purpose. 
There are no disputes pending with or claims raised, or to the Knowledge of the
Sellers, threatened by any Tax authorities with respect to Taxes.  There are no
Encumbrances on any of the Broadcasting Assets that arose in connection with any
failure (or alleged failure) to pay any Tax.

 

4.18                           Labor Matters.

 

(a)                                  Except as set forth on
Schedule 4.18(a) hereto, there is not pending or, to the Knowledge of the
Sellers, threatened against the Sellers, any labor dispute, strike or work
stoppage that affects or interferes with the operation of the Station, and to
the Knowledge of the Sellers there is no organizational effort currently being
made or threatened by or on behalf of any labor union with respect to employees
of the Station.  The Station has not experienced any strike, work stoppage or
other similar significant labor difficulties within the twelve (12) months
preceding the date of this Agreement.

 

(b)                                 Except as set forth on
Schedule 4.18(b) hereto, (i) no Seller is a signatory or a party to, or
otherwise bound by, any collective bargaining agreement which covers employees
or former employees of the Station, (ii) no Seller has agreed to recognize any
union or other collective bargaining unit with respect to any employees of the
Station, and (iii) no union or other collective bargaining unit has been
certified as representing any employees of the Station.

 

4.19                           Environmental Matters.  The Sellers have provided
the Purchaser with true, correct and complete copies of the environmental report
referred to in Schedule 4.19 hereto (the “Environmental Reports”).  Except as
set forth in the Environmental Reports, the Sellers, with respect to the Station
and the Business, are in material compliance with all Environmental Laws.  No
Seller has received any written communication from any Person (including any
Governmental Authority) that alleges that any Seller is not in such compliance. 
The Sellers have obtained all material Environmental Permits necessary for the
Sellers to conduct the Business as currently conducted.  The Sellers are in
material compliance with all terms and conditions of such Environmental
Permits.  No Seller has been advised by any Governmental Authority of any
potential material change in the terms and conditions of any such Environmental
Permit, either prior to or upon its renewal.  There are no Environmental Claims:
(a) pending or, to the Knowledge of the Sellers, threatened, against any Seller;
or (b) to the Knowledge of the Sellers, (i) pending or threatened against any
Person whose liability for any Environmental Claim any Seller has or may have
retained or assumed, either contractually, by operation of law or otherwise,
(ii) arising out of or related to any property currently leased or operated by
any Seller or any of its Affiliates or (iii) arising out of or related to any
property formerly owned, leased or operated by any Seller or any of its
Affiliates.  With respect to the period of Sellers’ ownership

 

36

--------------------------------------------------------------------------------


 

of the Business, there have been no Releases, treatment, storage, or disposal
(except in material compliance with Environmental Laws) or, to the Knowledge of
the Sellers, threatened Releases, of any Hazardous Materials that would be
reasonably likely to form the basis of any Environmental Claim against or
liability of any of the Sellers and, to the Knowledge of Sellers, with respect
to the period prior to Sellers’ ownership of the Business, there have been no
Releases, treatment, storage, or disposal (except in material compliance with
Environmental Laws) of any Hazardous Materials that would be reasonably likely
to form the basis of any Environmental Claim against or liability of any of the
Sellers.  The Sellers have not operated, installed, or used, and, to the
Knowledge of Sellers, the Owned Real Property does not contain, any of the
following:  (a) underground improvements, including but not limited to treatment
or storage tanks, or underground piping associated with such tanks, used
currently or in the past for the management of Hazardous Materials, (b) a dump
or landfill; (c) PCBs; or (d) asbestos-containing materials. Notwithstanding any
other provision of this Agreement, the Purchaser acknowledges and agrees that
the representations and warranties contained in this Section 4.19 are the only
representations and warranties given by the Sellers with respect to
environmental matters or with respect to Environmental Laws, and no other
provision of this Agreement shall be interpreted as containing any
representation or warranty with respect thereto.

 

4.20                           Cable and Satellite Matters.  Schedule 4.20 sets
forth, as of the date hereof,:

 

(a)                                  all multichannel video programming
distributors (collectively, “MVPDs” and each individually, a “MVPD”) that carry
the Station’s analog and/or digital signal, and the channel on which the
Station’s analog and/or digital signal is carried;

 

(b)                                 (1) all MVPDs in the Station’s designated
market area as defined by Nielsen (“Market”) to which Holdings or its Subsidiary
has provided a must-carry notice or retransmission consent notice in accordance
with the provisions of the Communications Act for the cable and DBS
must-carry/retransmission consent carriage cycle commencing January 1, 2006,
including a summary description of the disposition and current status of each
such must-carry or retransmission consent notice; (2) all MVPDs in the Station’s
Market to which Holdings or its Subsidiary have not provided any such must-carry
or retransmission consent notice for the cable and DBS must-carry/retransmission
consent carriage cycle commencing January 1, 2006;

 

(c)                                  all retransmission consent, channel
positioning and/or copyright indemnification contracts entered into with respect
to the Station with any MVPD, and the expiration date for each such contract;

 

(d)                                 notifications from MVPDs of their intent to
construct a cable television system of local-into-local service received by the
Station since February 1, 2002;

 

(e)                                  a list of each notice, if any, received by
the Sellers or by the Station from any cable system in the Station’s Market
alleging that the Station does not deliver an adequate quality signal, as
defined in Section 76.55(c)(3) of the FCC regulations, to such cable system’s
principal headend, and all further material correspondence between the Sellers
or the Station and any such cable system relating to such notice;

 

37

--------------------------------------------------------------------------------


 

(f)                                    a list of all pending petitions for
special relief to modify the area in which the Station is entitled to demand
must-carry pursuant to Sections 76.55(c) and (e) of the FCC regulations;

 

(g)                                 a list of must-carry complaints, if any,
filed on behalf of the Station; and

 

(h)                                 all notifications to the Station from a DBS
provider indicating such DBS system’s intent to import “significantly viewed”
television stations into such Station’s Market.

 

No MVPD has advised any of the Sellers of any signal quality or copyright
indemnity or other material obstacle to carriage of the Station’s analog signal
that is still outstanding, and no MVPD has declined or threatened to decline
such carriage or failed to respond to a request for carriage or sought any form
of relief from carriage from the FCC.

 

The Sellers have delivered or made available to the Purchaser true and correct
copies of all material notices, agreements, correspondence, petitions and other
items described in clauses (b) and (e) through (h) of this Section 4.20.  The
Sellers have made available to the Purchaser true and correct copies of the list
of subscribers residing in the Station’s Market receiving from a DBS provider a
distant network signal from a television station affiliated with the same
network as the Station, whether pursuant to a waiver or otherwise.

 

4.21                           Digital Television.  The Station has elected
channel 7 as its tentative channel designation for the provision of digital
television service (“DTV”).  On June 23, 2005, the FCC tentatively designated
the election of channel 7 for the Station’s permanent DTV operations (“Channel
Designation”).  The Channel Designation has not been vacated, reversed, stayed,
set aside, annulled or suspended, nor is it the subject of any pending appeal,
request for stay, petition for rehearing, reconsideration or review by any
Person or by the FCC on its own motion.  The FCC Licenses listed in
Schedule 4.16 include a construction permit (the “DTV CP”) to operate the
Station with “maximization” facilities (the “DTV Facility”) and special
temporary authority (the “DTV STA”) to commence operation of the DTV Facility at
reduced power.  The DTV Facility commenced operation on October 31, 2002 and is
operating pursuant to the DTV STA initially granted March 6, 2003, the current
term of which has been extended through June 1, 2006.  The DTV CP and the DTV
STA are in full force and effect, the FCC has not taken any adverse action with
respect thereto, and all necessary requests to extend the DTV CP and DTV STA
have been timely filed.

 

4.22                           Transactions with Affiliates.  Schedule 4.22
lists all services currently being provided to the Business by Affiliates of the
Sellers and the annual costs incurred by Sellers in connection with such
services for the calendar year ended December 31, 2004 and the eleven months
ended November 30, 2005.  Except as set forth on Schedule 4.22, there are no
agreements or arrangements (other than employment agreements and employee
benefit plans otherwise disclosed under this Agreement) between any current or
former employee, director or Affiliate of the Sellers, on the one hand, and any
Seller, on the other hand, in connection with, relating to or otherwise
affecting the Business or which are included in the Broadcasting Assets.

 

38

--------------------------------------------------------------------------------


 

4.23                           Advertising.  Schedule 4.23 sets forth (i) the
name of each of the top twenty (20) advertisers of the Business as determined by
revenue for the eleven month period ended November 30, 2005 and as determined by
revenue for the twelve month period ended December 31, 2004 and (ii) the total
amounts billed to each such advertiser for such advertisements in each such
period.  Except as set forth on Schedule 4.23, since January 1, 2005, (i),
through the date hereof, no more than $165,000 of advertising for the Station
has been sold on a “barter,” “trade out” or exchange of goods and/or services
basis and (ii) none of the top twenty (20) advertisers for the Business as
determined by revenue for the eleven month period ended November 30, 2005 has
terminated or given written notice that it intends to materially and adversely
modify its relations with, or materially reduce its advertising purchased from,
the Business.

 

4.24                           Limitations on Representations and Warranties. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, THE SELLERS MAKE NO
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, AS TO THE FUTURE FINANCIAL
PERFORMANCE OR RESULTS OF THE OPERATIONS OF THE BUSINESS.

 

ARTICLE 5

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

The Purchaser hereby represents and warrants to the Sellers as follows:

 

5.1                                 Organization.  Each Purchaser is a
corporation, duly formed, validly existing and in good standing under the laws
of the State of Delaware.  The Purchaser is duly authorized, qualified or
licensed to do business as a foreign corporation, and is in good standing, under
the Laws of each state or other jurisdiction in which the character of its
properties owned, operated or leased, or the nature of its activities, makes
such qualification necessary, except in those states and jurisdictions where the
failure to be so qualified or in good standing would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on the
ability of the Purchaser to perform its obligations under this Agreement or the
other Transaction Documents to which it is a party or to consummate the
transactions contemplated hereby or thereby.

 

5.2                                 Authority.  The Purchaser has all requisite
corporate power and authority to enter into this Agreement and the other
Transaction Documents to which it is a party, to perform its obligations
hereunder and thereunder, and to consummate the transactions contemplated hereby
and thereby. The execution and delivery by the Purchaser of this Agreement and
the other Transaction Documents to which it is a party, the performance by the
Purchaser of its obligations hereunder and thereunder, and the consummation by
the Purchaser of the transactions contemplated hereby and thereby, have been
duly authorized by all necessary corporate action on the part of the Purchaser. 
This Agreement has been duly executed and delivered by the Purchaser and,
assuming the due authorization, execution and delivery of this Agreement by the
Sellers, this Agreement constitutes a legal, valid and binding obligation of the
Purchaser, enforceable against the Purchaser in accordance with its terms,
except as such enforceability may be limited by principles of public policy, and
subject to (A) the effect of any applicable Laws of general application relating
to bankruptcy, reorganization, insolvency, moratorium or similar Laws affecting
creditors’ rights and relief of debtors generally, and (B) the effect of
rules of law

 

39

--------------------------------------------------------------------------------


 

and general principles of equity, including, without limitation, rules of law
and general principles of equity governing specific performance, injunctive
relief and other equitable remedies (regardless of whether such enforceability
is considered in a proceeding in equity or at law). Upon the execution and
delivery of the other Transaction Documents to which it is a party by the
Purchaser at the Closing and, assuming the due authorization, execution and
delivery of the other Transaction Documents by the Sellers (to the extent they
are party thereto), each of the other Transaction Documents will constitute a
legal, valid and binding obligation of the Purchaser, enforceable against the
Purchaser in accordance with its respective terms, except as such enforceability
may be limited by principles of public policy, and subject to (X) the effect of
any applicable Laws of general application relating to bankruptcy,
reorganization, insolvency, moratorium or similar Laws affecting creditors’
rights and relief of debtors generally, and (Y) the effect of rules of law and
general principles of equity, including, without limitation, rules of law and
general principles of equity governing specific performance, injunctive relief
and other equitable remedies (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

 

5.3                                 No Violation.  Assuming that all Consents
set forth on Schedule 5.3 hereto have been obtained and all registrations,
qualifications, designations, declarations or filings with any Governmental
Authorities set forth on Schedule 5.4 hereto have been made, and except as set
forth on Schedule 5.3 hereto, the execution and delivery by the Purchaser of
this Agreement and the other Transaction Documents to which it is a party, the
performance by the Purchaser of its obligations hereunder and thereunder, and
the consummation by the Purchaser of the transactions contemplated hereby and
thereby, will not conflict with or violate in any material respect, constitute a
material default (or event which with the giving of notice or lapse of time, or
both, would become a material default) under, give rise to any right of
termination, amendment, modification, acceleration or cancellation of any
material obligation or loss of any material benefit under, result in the
creation of any Encumbrance other than a Permitted Encumbrance on any of the
assets or properties of the Purchaser pursuant to, or require the Purchaser to
obtain any Consent as a result of, or under, the terms or provisions of (i) the
Organizational Documents of the Purchaser, (ii) any Contract to which the
Purchaser is a party or is bound or by which any of its assets is bound, or
(iii) any Law applicable to the Purchaser or any of its assets, or any
Governmental Order issued by a Governmental Authority by which the Purchaser or
any of its assets is in any way bound or obligated, except, in the case of
clauses (ii) and (iii) of this Section 5.3, as would not, individually, or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of the Purchaser to perform its obligations under this Agreement or the
other Transaction Documents or to consummate the transactions contemplated
hereby or thereby.

 

5.4                                 Governmental Consents.  No consent,
approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any Governmental Authority is required
on the part of the Purchaser in connection with the execution and delivery by
the Purchaser of this Agreement or the other Transaction Documents to which it
is a party, the performance by the Purchaser of its obligations hereunder and
thereunder, and the consummation by the Purchaser of the transactions
contemplated hereby and thereby except as set forth on Schedule 5.4 hereto.

 

40

--------------------------------------------------------------------------------


 

5.5                                 FCC Matters.  The Purchaser is legally,
financially and otherwise qualified to be the licensee of the FCC Licenses and
to acquire, own and operate the Station under the Communications Act.  The
Purchaser knows of no fact that would, under the Communications Act
(a) disqualify the Purchaser as an assignee of the FCC Licenses or as the owner
and operator of the Station or (b) cause the FCC to fail to approve in a timely
fashion the application for the FCC Consent.  No waiver of any FCC rule or
policy is necessary to be obtained for the grant of the applications for the
assignment of the FCC Licenses to the Purchaser, nor will processing pursuant to
any exception to any FCC rule or policy of general applicability be requested or
required in connection with the consummation of the transactions contemplated by
this Agreement.

 

5.6                                 Availability of Funds.  The Purchaser has
the financial capability to consummate the transactions contemplated by this
Agreement, and the Purchaser understands that under the terms of this Agreement
the Purchaser’s consummation of those transactions is not in any way contingent
upon or otherwise subject to (i) the Purchaser’s consummation of any financing
arrangements or the Purchaser’s obtaining of any financing or (ii) the
availability, grant, provision or extension of any financing to the Purchaser. 
The Purchaser has and, on the Closing Date, will have available sufficient
unrestricted funds to enable it to consummate the transactions contemplated
hereby. Purchaser acknowledges and agrees that it shall be Purchaser’s
obligation to have funds on hand at the Closing sufficient to enable Purchaser
to pay the Closing Cash Payment, the Indemnification Escrow Deposit, and the
Proration Escrow Deposit.

 

ARTICLE 6

COVENANTS AND AGREEMENTS

 

6.1                                 Conduct of Business.

 

(a)                                  At all times during the period commencing
upon the execution and delivery of this Agreement by each of the parties hereto
and terminating upon the earlier to occur of the Closing or the termination of
this Agreement pursuant to and in accordance with the terms of Section 10.1
hereof, unless the Purchaser shall otherwise consent in writing (which consent
shall not be unreasonably withheld or delayed), and except as otherwise required
to comply with its express obligations hereunder or as set forth on Schedule 6.1
hereto, the Sellers shall, (i) use commercially reasonable efforts to conduct
the operations of the Business in the ordinary course of business, consistent
with past practice, (ii) use commercially reasonable efforts to preserve and
maintain the goodwill of the Business and the current relationships of the
Sellers with officers, employees, customers, suppliers and others with
significant and recurring business dealings with the Business, (iii) use
commercially reasonable efforts to maintain all Business Licenses and FCC
Licenses that are necessary for the Sellers to carry on the Business in the
manner conducted by the Sellers as of the date hereof, including filing with the
FCC applications to renew any FCC Licenses that may expire prior to the Closing
Date, (iv) use commercially reasonable efforts to operate the Station in the
ordinary course of business, consistent with past practices (subject to, and
except as modified by, compliance with other covenants in this Agreement and
applicable laws and regulations, including without limitation, the
Communications Act), (v) maintain the books of account and records of the
Sellers in the usual,

 

41

--------------------------------------------------------------------------------


 

regular and ordinary manner, consistent with past practices, (vi) use
commercially reasonable efforts to maintain the Tangible Personal Property in
(A) operating condition (given the age of such property and the use to which
such property is put and ordinary wear and tear excepted), (B) in compliance
with good engineering practices and (C) in all material respects in accordance
with industry practice and so as to permit the Station to operate in all
material respects in accordance with the FCC Licenses and the Communications
Act, and (vii) utilize the Program License Agreements of the Station only in the
ordinary course of business, and not sell or otherwise dispose of any such
Program License Agreements.

 

(b)                                 Without limiting the foregoing, at all times
during the period commencing upon the execution and delivery of this Agreement
by each of the parties hereto and terminating upon the earlier to occur of the
Closing or the termination of this Agreement pursuant to and in accordance with
the terms of Section 10.1 hereof, unless the Purchaser shall otherwise consent
in writing (which consent shall not be unreasonably withheld or delayed), and
except as otherwise required to comply with its express obligations hereunder or
as set forth on Schedule 6.1 hereto, the Sellers shall use commercially
reasonable efforts not to take, or cause to be taken, any of the following
actions to the extent such actions relate primarily to the Business:

 

(i)                                     change or agree to rearrange the
character of the Business or enter into, amend or terminate (other than at the
expiration of their respective terms) any Business Contract, other than (x)
Business Contracts not involving Liabilities exceeding (A) Twenty-Five Thousand
Dollars ($25,000) individually or One Hundred Fifty Thousand Dollars ($150,000)
in the aggregate for all such Business Contracts and (y) Business Contracts
relating to the purchase, installation, tuning and testing of the DTV Equipment
set forth in and in accordance with Schedule 6.15 and Annex A thereto attached
hereto;

 

(ii)                                  adopt, enter into or amend any arrangement
which is, or would be, a Benefit Plan unless otherwise required by applicable
Law, an existing Benefit Plan or this Agreement, in which case notice thereof
shall be provided to the Purchaser within a reasonable time thereafter;

 

(iii)                               make any change in its accounting methods or
practices, or make any changes in depreciation or amortization policies or
rates, made or adopted by it, except for any changes in the accounting methods
or practices of the Sellers or any changes in depreciation or amortization
policies or rates, made or adopted by the Sellers in order to conform with GAAP
or applicable law;

 

(iv)                              employ or commit to employ any person other
than to fill any vacancy or opening or in connection with any offer of
employment in effect as of the date of this Agreement or as may be reasonably
necessary to replace any employee who terminates employment for any reason on or
after the date of this Agreement;

 

(v)                                 increase any wage, salary, bonus or other
direct or indirect compensation payable or to become payable to any of the
Business Employees, or make any accrual for or commitment or agreement to make
or pay the same, other than increases in wages, salary, bonuses or other direct
or indirect compensation made in the ordinary course of business

 

42

--------------------------------------------------------------------------------


 

as subject to the limitations set forth in Schedule 6.1(b)(v) hereto, consistent
with past practice, and those required by any existing Contract or Law;

 

(vi)                              make any payment or commitment to pay any
severance or termination pay to any Business Employee or any independent
contractor, consultant, agent or other representative of the Sellers, other than
payments or commitments to pay such Business Employees, independent contractors,
consultants, agents or other representatives of the Sellers in the ordinary
course of business, consistent with past practice;

 

(vii)                           (A) sell, abandon or make any other disposition
of any of the material assets or properties of the Sellers, other than obsolete
assets that are not in use in the operation of the Station, and assets (other
than the Broadcasting Assets) sold in connection with the sale of WTAJ-TV,
Johnstown/Altoona, Pennsylvania; (B) grant or incur any Encumbrance on any of
the Broadcasting Assets, other than Permitted Encumbrances; and (C) sell, lease,
transfer, option, amend or enter into any agreements or commitments to do any of
the foregoing with respect to the Owned Real Property and Leased Real Property;

 

(viii)                        except in the ordinary course of business,
consistent with past practice, incur or assume any debt, obligation or
Liability;

 

(ix)                                amend, delete, modify or terminate or permit
to expire without renewal any material Business License;

 

(x)                                   acquire or purchase any other business,
the assets and liabilities of which would become part of the Broadcasting Assets
and the Assumed Obligations;

 

(xi)                                suffer to exist an event of default under
any agreement for any indebtedness of the Sellers for borrowed money if the
lender under such credit agreement does not agree, no later than 20 Business
Days after the occurrence of such event of default, to release any assets
securing such indebtedness that constitute Broadcasting Assets from all
Encumbrances arising pursuant to such indebtedness if such indebtedness is paid
in full at Closing; or

 

(xii)                             enter into any binding agreement with respect
to any of the foregoing.

 

Notwithstanding anything to the contrary contained herein, at all times during
the period commencing upon the execution and delivery of this Agreement by each
of the parties hereto and terminating upon the earlier to occur of the Closing
or the termination of this Agreement pursuant to and in accordance with the
terms of Section 10.1 hereof, (1) Sellers shall be entitled to make cash
distributions in respect of the membership interests to the holders thereof and
(2) Holdings and the other Sellers shall be entitled to repay and prepay such
amounts in respect of their respective indebtedness for borrowed money
(including, without limitation, the TSG Loans) as they shall elect in their sole
discretion.

 

6.2                                 Access and Information.  At all times during
the period commencing on the date hereof and terminating upon the earlier to
occur of the Closing or the termination of this

 

43

--------------------------------------------------------------------------------


 

Agreement pursuant to, and in accordance with, the terms of Section10.1 hereof,
the Sellers shall permit the Purchaser and its authorized agents and
representatives to have reasonable access, upon reasonable notice and during
normal business hours, to the Sellers and all relevant books, records and
documents of or relating to the Business; provided, that the foregoing do not
unreasonably disrupt the business of the Sellers.  The Purchaser and its
authorized agents and representatives shall be given reasonable access, upon
reasonable notice and during normal business hours, to the employees of the
Station with the prior written consent of the Sellers and with an agent or
representative of the Sellers present at all such meetings.  Except as expressly
provided herein, neither the Purchaser nor any of its agents or representatives
shall contact in any manner whatsoever any of the Sellers’ or the Station’s
employees, customers, suppliers or others having business dealings with the
Sellers or the Station, without the express prior written consent of the
Sellers.

 

6.3                                 Title Insurance; Survey and Lien Search.

 

(a)                                  With respect to the Real Property, the
Sellers shall reasonably cooperate with the Purchaser, at Purchaser’s sole cost
and expense, to enable the Purchaser to obtain, at Purchaser’s sole cost and
expense, within sixty (60) days after the date of this Agreement (the “Real
Property Inspection Period”): (i) preliminary reports on title covering a date
subsequent to the date hereof, issued by the Title Company, which preliminary
reports shall contain a commitment (the “Title Commitment”) of the Title Company
to issue one or more (as appropriate) owner’s title insurance policy on ALTA
Owners Policy (and corresponding mortgagee’s) policies (each, a “Title Policy”)
insuring the fee simple interest of the Purchaser in such parcels of Real
Property; and (ii) copies of all documents, filings and information disclosed in
the Title Commitment.  At Closing, each Seller which holds title to one or more
tracts of the Owned Real Property shall deliver an Owner’s Affidavit and Gap
Indemnity with respect to matters arising by, through or under Sellers to the
Title Company.  The procedures outlined in the first sentence of this
Section 6.3(a) shall in no event delay the Closing beyond the date on which the
Closing would occur but for such procedures.

 

(b)                                 The Sellers have provided the Purchaser with
all Title Policies in Sellers’ possession and the Surveys described on
Schedule 6.3(b), which constitute all surveys relating to the Owned Real
Property in their possession.  On or prior to the expiration of the Real
Property Inspection Period, Purchaser shall have the right, at Purchaser’s sole
cost and expense, to obtain one or more surveys of the Owned Real Property (the
“Surveys”).  If the Title Company would remove the survey exception solely on
the basis of a certificate of no change, Sellers agree to execute such
Affidavit, provided it does not expand the representations and warranties
contained in this Agreement.

 

(c)                                  If the Commitment or Surveys disclose
either title exceptions or survey matters that materially, adversely affect the
Owned Real Property or interfere with the use of such real property in the
business and operations of the Station other than the Permitted Encumbrances
(hereinafter “Title & Survey Defects”), Purchaser shall have until the
expiration of the Real Property Inspection Period to provide Sellers with
written notice of its objection to any such Title & Survey Defects.  In the
event that Sellers have not cured such Title & Survey Defects within fifteen
(15) days following receipt of Purchaser’s notice of the Title & Survey

 

44

--------------------------------------------------------------------------------


 

Defects (the “Seller Cure Period”), then Purchaser shall have the right to
terminate this Agreement exercisable within five (5) days of the expiration of
such Seller Cure Period by Purchaser’s delivery of written notice thereof to
Sellers.  Notwithstanding the foregoing, in the event that Purchaser shall fail
to object to any Title & Survey Defect prior to the expiration of the Real
Property Inspection Period, or to terminate this Agreement pursuant to the
immediately preceding sentence within eighty (80) days of the date of this
Agreement, then all such Title & Survey Defects shall be deemed to be Permitted
Encumbrances for all purposes hereunder and Purchaser shall be deemed to have
waived all objections thereto.  Notwithstanding anything to the contrary
contained in this Section 6.3(c), all monetary liens, judgments and encumbrances
(other than for taxes not yet due and payable) shall be automatically deemed
objected to by Purchaser and shall be removed by Sellers, at Sellers sole
expense, prior to Closing.

 

(d)                                 On or prior to the expiration of the Real
Property Inspection Period, Purchaser shall have the right to obtain, at
Purchaser’s sole cost and expense, a current Phase I Environmental Assessment
pursuant to ASTM standard E-1527 (a “Phase I Environmental Assessment”),
relating to the Owned Real Property.  In the event that such Phase I
Environmental Assessment details a Recognized Environmental Condition (as such
term is defined in the American Society of Testing and Materials Standard for
Phase I Environmental Assessments) (a “Recognized Environmental Condition”) in
connection with the Owned Real Property or the environmental engineering firm
that performed the Phase I Environmental Assessment (the “Consultant”) otherwise
reasonably recommends further investigatory action with respect to such
Recognized Environmental Condition, then Purchaser shall have the right to
object to such Recognized Environmental Condition or request Sellers’ approval
of such investigation by delivery of written notice thereof to Sellers within
five (5) days of Purchaser’s receipt of the Phase I Environmental Assessment. 
If Sellers deny approval for such investigation, or if Sellers shall fail to
provide Purchaser with reasonably satisfactory evidence that such Recognized
Environmental Condition or other circumstance requiring investigation is not
present on the Owned Real Property or has been effectively remediated no later
than twenty (20) days (or if such matter is not capable of cure within twenty
(20) days, then within a reasonable period of time) after the later of the date
of delivery of the related Phase I Environmental Assessment or any subsequent
investigation (the “Cure Period”), then Purchaser shall have the right to
terminate this Agreement upon delivery of written notice thereof to Sellers
within ten (10) Business Days after the expiration of the Cure Period. 
Notwithstanding the foregoing, no failure by the Purchaser to terminate this
Agreement pursuant to this Section 6.3(d) shall be deemed to be a waiver of any
breach of any representation or warranty set forth in Section 4.19 or of
Purchaser’s indemnification rights set forth in Section 11.1 or any other rights
Purchaser may have at law.

 

(e)                                  If applicable, the Consultant shall
estimate the cost and expense of clean up, removal, remedial, corrective or
responsive action necessary to address such Recognized Environmental Condition
(the “Environmental Work”), which estimate shall set forth in reasonable detail
the basis for those estimates; provided, however, the Environmental Work shall
be designed to meet the least stringent standards or requirements so as not to
be a violation under applicable Environmental Law (taking into account the
zoning of the applicable Real Property and the current uses of resources
thereon).  Notwithstanding any term or provision of this Agreement to the
contrary, immediately upon the completion of the Surveys and the Phase I

 

45

--------------------------------------------------------------------------------


 

Environmental Assessment, Purchaser shall restore the Owned Real Property to its
condition immediately preceding the performance of any Surveys or the Phase I
Environmental Assessment, and shall indemnify, defend and hold Sellers harmless
from any claims, damages, liabilities, costs and expenses arising therefrom.

 

(f)                                    The parties understand and agree that the
procedures outlined in this clause (c) shall in no event delay the Closing
beyond the date on which the Closing would occur but for such procedures.

 

(g)                                 The expenses incurred to obtain the Title
Commitments, the Surveys and the Phase I Environmental Assessment shall be paid
by the Purchaser.

 

6.4                                 Further Actions.

 

(a)                                  Upon the terms and subject to the
conditions set forth in this Agreement, the Sellers and the Purchaser shall each
use their respective commercially reasonable efforts to take, or cause to be
taken, all appropriate action, and to do, or cause to be done, and to assist and
cooperate with the other parties hereto in doing, all things necessary, proper
or advisable under applicable Laws to consummate the transactions contemplated
hereby, including, without limitation:  (i) subject to Section 6.4(b) and
Section 6.5 hereto, obtaining all necessary Licenses, Consents and Governmental
Orders from third parties to the extent required by any Law, Material Business
Contract or Business License (other than the FCC License) required in connection
with the transactions contemplated hereby, (ii) defending any lawsuits or other
legal proceedings, whether judicial or administrative, challenging this
Agreement or the consummation of the transactions contemplated hereby,
including, without limitation, seeking to have vacated or reversed any stay or
temporary restraining order entered by any Governmental Authority prohibiting or
otherwise restraining the consummation of the transactions contemplated hereby,
(iii) responding to any request of a Governmental Authority for information,
(iv) contesting and resisting any action, including any legislative,
administrative or judicial action, and have vacated, lifted, reversed or
overturned, any Governmental Order (whether temporary, preliminary or permanent)
that restricts, prevents or prohibits the consummation of the transactions
contemplated hereby, including, without limitation, by using all legal efforts
to vigorously pursue all available avenues of administrative and judicial appeal
and all available legislative action, (v) in the event that any permanent or
preliminary injunction or other order is entered or becomes reasonably
foreseeable to be entered in any proceeding that would make consummation of the
transactions contemplated hereby in accordance with the terms of this Agreement
unlawful or that would prohibit, prevent, delay or otherwise restrain the
consummation of the transactions contemplated hereby, causing the relevant
Governmental Authorities to vacate, modify or suspend such injunction or order
so as to permit the consummation of the transactions contemplated hereby prior
to the Termination Date and (vi) executing and delivering any additional
instruments, certificates and other documents reasonably necessary or reasonably
advisable to consummate the transactions contemplated hereby and to fully carry
out the purposes of this Agreement, including any documentation related to the
Notification of Sale, Transfer, or Assignment in Bulk to be filed with the New
York State Department of Taxation and Finance.  The parties further understand
and agree that none of the parties shall knowingly take any action that is
inconsistent with the foregoing or

 

46

--------------------------------------------------------------------------------


 

would have the effect of delaying or hindering the consummation of the
transactions contemplated hereby.  The Sellers shall use commercially reasonable
efforts to obtain all Consents without any change in the terms of any Business
Contract or Business License (other than the FCC Licenses) to which such Consent
relates prior to the Closing Date, provided, however, that the Purchaser shall
be required to accept any changes in the terms of any such Business Contracts or
Business Licenses which are not material thereto.  Notwithstanding anything to
the contrary contained herein, none of the Sellers shall be required to pay or
incur any cost or expense to obtain any third party Consent that it is not
otherwise required to pay or incur pursuant to the terms of the related Business
Contract or Business License.

 

(b)                                 The Sellers and the Purchaser shall use
commercially reasonable efforts to prepare and, within seven (7) calendar days
after the date of this Agreement, file with the FCC appropriate applications for
the FCC Consent.  The parties shall thereafter cooperate to prosecute each
application with commercially reasonable diligence and otherwise use their
commercially reasonable efforts to obtain the FCC Consent as expeditiously as
practicable.  Each party will promptly provide to the other parties a copy of
any pleading, order or other document served on it relating to such applications
(but no party shall have any obligation to take any steps to satisfy
complainants, if any, which steps would substantially impair or diminish rights
under the FCC Licenses or otherwise impose an unreasonable burden on a party). 
The Purchaser is and will be legally, financially and otherwise qualified to be
the licensee of, acquire, own and operate the Station under the Communications
Act.  Each party shall use commercially reasonable efforts to take or cause to
be taken all actions necessary or appropriate to be taken by such party (and its
Affiliates or Subsidiaries) to permit the FCC to approve in a timely fashion the
assignment to the Purchaser of the FCC Licenses for the Station.  Each party
agrees to comply with any condition imposed on it (or its Affiliates) by the FCC
Consent, provided that any such conditions are similar to those routinely placed
upon similarly situated broadcast licensees.  The Purchaser and the Sellers
shall oppose any petitions to deny or other objections filed with respect to the
applications for any FCC Consent and any requests for reconsideration or review
of the FCC Consent, provided, however, that no party shall have any obligation
to participate in an evidentiary hearing on the applications.

 

(c)                                  If the Closing shall not have occurred for
any reason within the original time period for consummating the assignment of
the FCC Licenses pursuant to the FCC Consent, and no party shall have terminated
this Agreement under Article 10, the parties shall jointly request, and use
commercially reasonable efforts, subject to the limitations in Section 6.4(b),
to obtain, an extension of the time period for consummating the assignment of
the FCC Licenses pursuant to FCC Consent.  No extension of the time period for
consummating the assignment of the FCC Licenses pursuant to the FCC Consent
shall limit the exercise by either party of its right to terminate the Agreement
under Article 10.

 

6.5                                 Consents.  The Sellers, at their sole
expense, will use their commercially reasonable efforts to obtain all Consents
required from third Persons whose Consent is required pursuant to any Business
Contract and the Consents set forth on Schedule 4.3 prior to the Closing Date. 
The Sellers shall advise the Purchaser of any difficulties experienced in
obtaining any Consents and of any conditions requested for any of such
Consents.  To the extent that any Contract may not be assigned without the
Consent of any third party, and such Consent is not

 

47

--------------------------------------------------------------------------------


 

obtained prior to Closing, this Agreement and any assignment executed pursuant
hereto shall not constitute an assignment thereof, but to the extent permitted
by law shall constitute an equitable assignment and assumption of rights and
obligations under the applicable Contract, with the Sellers making available to
the Purchaser the benefits thereof and the Purchaser performing the obligations
(including, but not limited to, payment obligations) thereunder on the Sellers’
behalf.  The Purchaser and the Sellers shall cooperate to use commercially
reasonable efforts after Closing to obtain Consents to assign such Contracts. 
Notwithstanding the foregoing, it is understood and agreed that the foregoing
shall not affect the conditions to Closing set forth in Section 7.1(h).

 

6.6                                 Updating of Information.  Between the date
of this Agreement and the Closing Date, the Sellers will deliver to the
Purchaser (a) copies of all Business Contracts that are entered into by the
Sellers between the date hereof and the Closing in accordance with and subject
to the terms of this Agreement that would have been required to be set forth on
Schedule 4.8(a) if they had been entered into immediately prior to the date of
this Agreement and (b) a written summary setting forth any changes to
Schedule 1-A, Schedule 1-B, Schedule 4.5(a), Schedule 4.5(g), Schedule 4.7 and
Schedule 4.10 between the date hereof and the Closing.  Notwithstanding anything
to the contrary herein, upon such delivery, if any, Schedules 4.8(a) and 4.10,
respectively, shall be treated as amended for all purposes to the extent that
copies of Business Contracts and information are delivered to the Purchaser
pursuant to the first sentence of this Section 6.6 to the extent the Sellers
have entered into all such Business Contracts in accordance with Section 6.1
hereof and any changes to Schedule 1-A, Schedule 1-B, Schedule 4.5(a),
Schedule 4.5(g), Schedule 4.7 and Schedule 4.10 are specifically permitted
pursuant to Section 6.1 hereof, respectively.

 

6.7                                 Conveyance Free and Clear of Encumbrances. 
Except for Permitted Encumbrances, at or prior to the Closing, the Sellers shall
obtain the release of all Encumbrances on the Broadcasting Assets and shall duly
file, or cause to be filed, releases of all such Encumbrances in each
governmental agency or office in which any such Encumbrances or evidence thereof
shall have been previously filed and the Sellers shall transfer and convey, or
cause to be transferred and conveyed, to the Purchaser at Closing good and
marketable title to all of the Broadcasting Assets free and clear of all
Encumbrances, except for Permitted Encumbrances.

 

6.8                                 Fulfillment of Conditions by the Sellers. 
The Sellers shall not knowingly take or cause to be taken, or fail to use
commercially reasonable efforts to take or cause to be taken, any action that
would cause the conditions to the obligations of the Sellers or the Purchaser to
consummate the transactions contemplated hereby to fail to be satisfied or
fulfilled at or prior to the Closing, including, without limitation, by taking
or causing to be taken, or failing to use commercially reasonable efforts to
take or cause to be taken, any action that would cause the condition set forth
in Section 7.1(a) not to be satisfied.  The Sellers shall take, or cause to be
taken, all commercially reasonable actions to cause to be satisfied or
fulfilled, at or prior to the Closing, the conditions precedent to the Sellers’
obligations to consummate the transactions contemplated hereby as set forth in
Section 7.2 hereof.

 

48

--------------------------------------------------------------------------------

 


 

6.9                                 Fulfillment of Conditions by the Purchaser. 
The Purchaser shall not knowingly take or cause to be taken, or fail to use
commercially reasonable efforts to take or cause to be taken, any action that
would cause the conditions to the obligations of the Sellers or the Purchaser to
consummate the transactions contemplated hereby to fail to be satisfied or
fulfilled, including, without limitation, by taking or causing to be taken, or
failing to use commercially reasonable efforts to take or cause to be taken, any
action that would cause the condition set forth in Section 7.2(a) not to be
satisfied.  The Purchaser shall take, or cause to be taken, all commercially
reasonable actions to cause to be satisfied or fulfilled, at or prior to the
Closing, the conditions precedent to the obligations of the Purchaser to
consummate the transactions contemplated hereby as set forth in Section 7.1
hereof.  Notwithstanding anything to the contrary contained herein, the
Purchaser’s obligations hereunder shall not be conditioned upon the availability
of financing at the time of Closing, and the unavailability of financing shall
not excuse the Purchaser’s obligations to close hereunder.

 

6.10                           Confidentiality; Publicity.  The Purchaser
acknowledges and agrees that it is party to a Non-Disclosure Agreement with the
Sellers dated October 18, 2005 (the “Non-Disclosure Agreement”), with respect to
Confidential Information (as defined in the Non-Disclosure Agreement) provided
by the Sellers to the Purchaser, and that such Non-Disclosure Agreement shall
continue in full force and effect in accordance with its terms, including,
without limitation, with respect to any Confidential Information (as defined in
the Non-Disclosure Agreement) provided by the Sellers to the Purchaser pursuant
to Section 6.2 of this Agreement or otherwise.

 

6.11                           Transaction Costs.  Except as otherwise provided
in this Agreement, the Purchaser shall pay all transaction costs and expenses
(including legal, accounting and other professional fees and expenses) that it
incurs in connection with the negotiation, execution and performance of this
Agreement and the consummation of the transactions contemplated hereby, and the
Sellers shall pay all transaction costs and expenses (including legal,
accounting and other professional fees and expenses) that the Sellers incur in
connection with the negotiation, execution and performance of this Agreement and
the consummation of the transactions contemplated hereby.  All fees and costs
for any stamp, transfer or similar tax associated with the transfer of the
Broadcasting Assets from the Sellers to the Purchaser pursuant to this Agreement
shall be paid 50% by the Purchaser and 50% by the Sellers.  All FCC filing fees
and all other charges levied by any Governmental Authority in connection with
the transactions contemplated by this Agreement shall be paid 50% by the
Purchaser and 50% by the Sellers.  To the extent that any of the foregoing
costs, expenses and taxes that are to be paid by the Sellers are not paid by the
Sellers and are payable by the Purchaser after the Closing, they shall be
deducted from the Purchase Price.  The Sellers and the Purchaser shall cooperate
in the preparation, execution and filing of all Tax Returns regarding any
transfer Taxes which become payable as a result of the transfer of the
Broadcasting Assets from the Sellers to the Purchaser pursuant to this
Agreement.

 

6.12                           Retention and Delivery of the Sellers Records. 
From and after the Closing, the Purchaser shall preserve, for a period of six
years, all books and records of the Sellers relating to the period prior to the
Closing.  As soon as practicable following the Closing, the Purchaser shall,
upon request, and at the Sellers’ expense, deliver a copy of all books and
records of the Sellers relating to the Business and acquired by the Purchaser
pursuant hereto to the Sellers in sufficient detail to enable the Sellers to
operate the Business, prepare financial statements and all

 

49

--------------------------------------------------------------------------------


 

Tax Returns relating to periods ending on or prior to the Closing Date.  In
addition to the foregoing, from and after the Closing, the Purchaser and the
Sellers shall afford to each other, and their respective counsel, accountants
and other authorized agents and representatives, during normal business hours
reasonable access to the employees, books, records and other data relating to
the Sellers in its possession with respect to periods prior to the Closing, and
the right to make copies and extracts therefrom, to the extent that such access
may be reasonably required by the requesting party (a) to facilitate the
investigation, litigation and final disposition of any claims which may have
been or may be made against any such party or Person or its Affiliates, and
(b) for the preparation of Tax Returns and audits.  The Purchaser shall not
dispose of, alter or destroy any such materials without giving 45 days’ prior
written notice to the Sellers so that the Sellers may, at their expense,
examine, make copies or take possession of such materials.

 

6.13                           Employees and Employee Benefit Matters.

 

(a)                                  On or prior to the Closing Date, the
Purchaser shall offer employment to all of the Business Employees, other than
Michael Granados and Ian Guthrie (collectively, “Excluded Employees”).  None of
the Business Employees,  Michael Granados or Ian Guthrie are under an obligation
to perform or, as the case may be, continue to provide services to the Station
on or after the Closing Date.

 

(b)                                 The Purchaser shall offer employment to each
Inactive Business Employee effective as of the date on which such employee
presents himself for active employment to the Purchaser, provided that such
employee presents himself for active employment on or prior to the one-year
anniversary of the Closing Date.  The Sellers shall not interfere with any such
offers and shall not offer continued employment to any such employees except as
otherwise provided in any written agreement entered into by the parties
contemporaneously with this Agreement.  Any such offer made by the Purchaser
with respect to any Business Employee or any Inactive Business Employee shall be
for employment at will by the Purchaser as new employees of the Purchaser
(subject to any applicable probation period not prohibited by law) to occupy
positions designated by the Purchaser and with a base salary at least equal to
the base salary payable to such Business Employees as in effect as of the
Closing Date, pursuant to such other terms and conditions determined by the
Purchaser in its sole discretion (subject to the provisions of any employment
agreement entered into or assumed by the Purchaser).  Notwithstanding the
foregoing, Business Employees who have binding employment agreements with
Sellers, other than Excluded Employees, shall be offered employment in
accordance with the terms of their respective employment agreements, which, to
the extent possible, shall be assumed by the Purchaser at the Closing and, from
and after the Closing, shall be Assumed Obligations.  Nothing in this Agreement
will be deemed to prevent or restrict in any way the right of the Purchaser to
terminate, reassign, promote or demote any of the Transferred Employees (as
defined below) after the Closing or to change adversely or favorably the title,
powers, duties, responsibilities, functions, locations, salaries, other
compensation or terms or conditions of employment of such employees, except as
set forth in any employment agreements assumed by the Purchaser.  Each Seller
agrees to make available to the Purchaser, to the fullest extent permitted by
law, all relevant information and materials requested by the Purchaser from the
personnel files of each employee who shall have elected to accept employment
with the

 

50

--------------------------------------------------------------------------------


 

Purchaser.  Any employee who accepts the Purchaser’s offer of employment
following the Closing shall be a “Transferred Employee” following the Closing
Date.

 

(c)                                  The Purchaser shall cause all Transferred
Employees as of the Closing Date to be eligible to participate in its “employee
benefit plans” (as defined in Section 3(3) of ERISA) and any other employee
benefit plan, policy or arrangement of the Purchaser (collectively, “Purchaser
Benefit Plans”) in which similarly situated employees of the Purchaser and it
Affiliates, as applicable, are eligible to participate in accordance with the
terms and conditions of such Purchaser Benefit Plans.  The Purchaser shall
provide each Transferred Employee credit for years of service prior to the
Closing with Sellers or any prior owner of the Station for (i) the purpose of
eligibility and vesting under the Purchaser’s health, vacation, severance and
other employee benefit plans (including, without limitation, the Purchaser
401(k) Plan), provided, however, nothing herein shall restrict the Purchaser’s
ability to change or terminate the benefits or benefit plans provided to the
Purchaser’s employees (including Transferred Employees) and (ii) shall waive any
and all pre-existing condition limitations and eligibility waiting periods under
group health plans of the Purchaser (to the extent covered under the applicable
Benefit Plans), and shall cause to be credited to any deductible or
out-of-pocket expenses under any health plans of the Purchaser any deductibles
or out-of-pocket expenses incurred by Transferred Employees and their
beneficiaries and dependents during the portion of the calendar year prior to
their participation in the health plans of the Purchaser, provided that
Transferred Employees provide a certificate of creditable coverage verifying
such years of service and the most recent explanation of benefits from their
insurer to confirm the amount of such deductibles incurred since the beginning
of the current calendar year.

 

(d)                                 Except as specifically provided in this
Section 6.13, the Purchaser has and assumes no obligation to continue or assume
any Benefit Plans or compensation arrangement or any liabilities of Sellers or
any of their current or former ERISA Affiliates of any nature relating thereto
(including, without limitation, any salary, bonuses, severance, vacation, sick
leave, fringe benefits, insurance plans, or pension or retirement benefits under
any compensation or retirement plan or policy maintained by any Seller (or any
of their respective current or former ERISA Affiliates) other than with respect
to unused or accrued vacation time of Transferred Employees) to any Business
Employee or former employee of the Station.  Sellers shall retain the
responsibility for payment of all medical, dental, health and disability claims
incurred by any Business Employee or former employee of the Station prior to the
Closing Date, including any Liabilities for claims under the Sellers’ medical
plan and all IBNR claims for medical benefits (regardless of whether or not the
claims are made prior to Closing) and the Purchaser shall not assume any
liability with respect to such claims.  Sellers shall also retain responsibility
for payment of all severance payments payable to any Business Employee
terminated on or prior to the Closing and for all accrued sick leave and, except
for Transferred Employees, shall be responsible for all unused and accrued
vacation time of all Business Employees, and the Purchaser shall not assume any
liability with respect to such claims.  The Purchaser shall assume
responsibility for payment of all medical, dental, health and disability claims
incurred by Transferred Employees in its employ on or after the Closing Date,
which are covered under Purchaser benefit plans and in which the Transferred
Employees are participants.  The Purchaser shall be responsible for and shall
assume as Assumed Obligations any unused and accrued vacation of the Transferred
Employees, to the extent prorated pursuant to Section 2.4, as set forth

 

51

--------------------------------------------------------------------------------


 

in Schedule 6.13(d), which shall be updated by Sellers to reflect the unused and
accrued vacation of the Transferred Employees as of the Closing Date.  Sellers
agree to retain responsibility for payments and benefits that are due to all
Inactive Business Employees until such time, if ever, that such persons become
employees of the Purchaser.  Sellers agree to remain responsible for payment of
all accrued benefits in accordance with the terms of the Benefit Plans.  Except
as otherwise provided herein, the Purchaser shall not at any time assume any
liability under any Benefit Plan to any active or any terminated, vested or
retired participants in any such Benefit Plans.  Any employee or qualified
beneficiary who is covered, or who is eligible to elect to continue his or her
coverage, as of, on or following the Closing Date, under a Benefit Plan that
constitutes a “group health plan” pursuant to the provisions of Part 6 of Title
I, Subpart B of ERISA or Section 4980B of the Code shall be eligible to continue
such coverage under the relevant Seller’s group health plan for the remainder of
the applicable continuation coverage period.  Each Seller agrees to indemnify
and hold harmless the Purchaser from all losses incurred by the Purchaser or the
Purchaser’s “group health plan” resulting from any claim for COBRA continuation
coverage made by or on behalf of any employee or qualified beneficiary under any
plan maintained by the Purchaser or its Affiliates except to the extent that
such employee is hired by the Purchaser and is eligible to participate in the
Purchaser’s “group health plan,” as applicable.

 

(e)                                  Following the Closing Date, the Purchaser
will be responsible only for severance pay, if any, of any Transferred Employees
under the Purchaser’s applicable severance plans as they may exist from time to
time.  The Purchaser shall have no obligation to assume any severance plan or
liability of the Sellers with respect to any Business Employees (whether or not
such employees become Transferred Employees), other than in connection with
employment agreements to be assumed by the Purchaser hereunder.

 

(f)                                    The Purchaser shall be solely responsible
for any and all liabilities, penalties, fines or other sanctions that may be
assessed or otherwise due under the Worker Adjustment and Retraining and
Notifications Act and similar laws and regulations (collectively, the “WARN
Act”) arising out of the transactions contemplated herein, or otherwise at
anytime after the Closing Date.

 

(g)                                 Nothing contained herein preclude Sellers
from paying stay bonuses to any Business Employees in Sellers’ sole discretion. 
Any Liability arising out of or relating to any such stay bonuses shall
constitute Retained Liabilities.

 

This Section 6.13 shall operate exclusively for the benefit of the parties to
this Agreement and not for the benefit of any other Person, including, without
limitation, any current, former or retired Business Employee or spouse or
dependents of such Persons.  Nothing contained herein, whether express or
implied, is intended to confer upon any Business Employee or their legal
representatives, any additional rights or remedies, including, without
limitation, any right of employment for any period of any nature or kind
whatsoever under or by reason of this Agreement.

 

6.14                           Control of the Station.  Prior to Closing, the
Purchaser shall not, directly or indirectly, control, supervise or direct, or
attempt to control, supervise or direct, the operations of

 

52

--------------------------------------------------------------------------------


 

the Station; those operations, including complete control and supervision of all
of the Station’s programs, employees and policies, shall be the sole
responsibility of the Sellers.

 

6.15                           Digital Television Build Out.  The Sellers agree
to use their commercially reasonable efforts to complete the DTV Build-out as
set forth on Schedule 6.15 hereto.

 

6.16                           Further Assurances of Sellers.  The Sellers
shall, at any time, and from time to time, after the Closing Date, use their
reasonable best efforts to: (a) take, or cause to be taken, all appropriate
action, and to do, all things necessary, proper or advisable to consummate the
transactions contemplated by this Agreement, including, without limitation,
executing and delivering any additional instruments, certificates or other
documents and (b) have the present and future officers, directors, shareholders,
employees and agents of the Sellers cooperate with the Purchaser in furnishing
information, evidence, testimony and other assistance in connection with any Tax
Return filing obligations, actions, proceedings, arrangements or disputes of any
nature with respect to matters relating to the Station for all periods prior to
the Closing Date.

 

6.17                           Further Assurances of the Purchaser.  The
Purchaser shall, at any time, and from time to time, after the Closing Date, use
its reasonable best efforts to: (a) take, or cause to be taken, all appropriate
action, and to do, all things necessary, proper or advisable to consummate the
transactions contemplated by this Agreement, including, without limitation,
executing and delivering any additional instruments, certificates or other
documents and (b) have the present and future officers, directors, members,
managers, employees and agents of the Purchaser cooperate with the Sellers in
furnishing information, evidence, testimony and other assistance in connection
with any Tax Return filing obligations, actions, proceedings, arrangements or
disputes of any nature with respect to matters relating to the Station for all
periods prior to the Closing Date.

 

6.18                           Bulk Transfer.  The Purchaser and Sellers hereby
waive compliance with the bulk transfer provisions of the Uniform Commercial
Code and all similar laws.  Except for the Assumed Obligations, Sellers shall
promptly pay and discharge when and as due all liabilities and obligations
arising out of or relating to Sellers’ ownership, operation and sale of the
Station.  Except for the Assumed Obligations, Sellers hereby agree to indemnify,
defend and hold the Purchaser harmless from and against any and all liabilities,
losses, costs, damages or causes of action (including, without limitation,
reasonable attorneys’ fees and other legal costs and expenses) arising out of or
relating to claims asserted against the Purchaser pursuant to the bulk transfer
provisions of (a) the Uniform Commercial Code, (b) the New York State Sales and
Use Tax Law or (c) any similar law.

 

6.19                           No Shop.  No Seller will (a) solicit, initiate,
or encourage the submission of any proposal or offer from any Person relating to
the acquisition of (i) any equity interests of Holdings, or in the case of the
Company or TSG License Subsidiary, any equity interests of the Company or TSG
License Subsidiary which would materially impair or delay the consummation of
the transactions contemplated by this Agreement or (ii) any substantial portion
of the assets of the Station (including any acquisition structured as a merger,
consolidation, or share exchange) or (b) participate in any discussions or
negotiations regarding, furnish any information with respect to, assist or
participate in, or facilitate in any other manner any effort or attempt by any

 

53

--------------------------------------------------------------------------------


 

Person to do or seek any of the foregoing.  The Sellers will notify the
Purchaser immediately if any Person makes any written proposal, offer, inquiry,
or contact with respect to any of the foregoing and the terms of any such
proposal, offer, inquiry, or contact.  Notwithstanding anything to the contrary
contained in this Agreement, no Seller shall be prohibited from soliciting,
initiating or encouraging the submission of any proposal or offer from any
Person, or participating in any discussions or negotiations, furnishing any
information, assisting or participating or facilitating in any other manner any
effort or attempt by any Person, with respect to, a transaction for the
disposition, sale, transfer, assignment or conveyance of the assets (and related
liabilities) of television station WTAJ-TV, Johnstown/Altoona, Pennsylvania (or
the equity interests in any newly-formed, wholly-owned direct or indirect
subsidiaries of Holdings which hold such assets (and liabilities)), but
excluding the Broadcasting Assets, whether by asset sale, sale of equity
securities, merger or otherwise, to any Person, including, without limitation,
an Affiliate of the Sellers; provided that there shall be no sale of the equity
interests of Holdings in connection with such transaction and no equity
interests of the Company or TSG License Subsidiary may be sold in connection
with such transaction if such sale would materially impair or delay the
consummation of the transactions contemplated by this Agreement.  Furthermore,
notwithstanding anything to the contrary contained in this Agreement, no Seller
shall be prohibited from selling, transferring, assigning or conveying all or
any of the assets Used by the Sellers in connection with the business or
operations of television station WTAJ-TV, Johnstown/Altoona, Pennsylvania (and
related liabilities) (or the equity interests in any newly-formed, wholly-owned
direct or indirect subsidiaries of Holdings which hold such assets (and
liabilities)), but excluding the Broadcasting Assets, whether by asset sale,
sale of equity securities, merger or otherwise, to any Person, including,
without limitation, an Affiliate of any of the Sellers; provided, however, that
no equity interests of Holdings may be sold in connection with such transaction
and no equity interests of the Company or TSG License Subsidiary may be sold in
connection with such transaction if such sale would materially impair or delay
the consummation of the transactions contemplated by this Agreement.

 

6.20                           Make Obligations Current.  As of the Closing, the
Sellers shall not be past due on any of their respective payment obligations
under Program License Agreements.

 

ARTICLE 7

CLOSING CONDITIONS

 

7.1                                 Conditions to Obligations of the Purchaser. 
The obligations of the Purchaser to consummate the transactions at the Closing
contemplated by this Agreement are subject to the satisfaction or fulfillment at
or prior to the Closing of the following conditions, any of which may be waived
in whole or in part by the Purchaser in writing:

 

(a)                                  All representations and warranties of the
Sellers contained in this Agreement (disregarding any qualifications regarding
materiality or Material Adverse Effect) shall be true and correct at and as of
the Closing with the same effect as though such representations and warranties
were made at and as of the Closing (other than any representation or warranty
that is expressly made as of a specified date, which shall be true and correct
as of such date only) except for changes which are permitted or contemplated
pursuant to this

 

54

--------------------------------------------------------------------------------


 

Agreement or specifically consented to by the Purchaser in writing or to the
extent that the failure of the representations and warranties of the Sellers
contained in this Agreement to be true and correct at and as of the Closing (or
in respect of any representation or warranty that is expressly made as of a
specified date, as of such date only) has not had and would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

(b)                                 The Sellers shall have performed and
complied in all material respects with all the covenants and agreements required
by this Agreement to be performed or complied with by them at or prior to the
Closing.

 

(c)                                  Since the date of this Agreement, no event,
circumstance or condition has occurred which has had or is reasonably expected
to have a Material Adverse Effect.

 

(d)                                 There shall be in effect no Law or
Governmental Order issued by a Governmental Authority of competent jurisdiction
making illegal or otherwise prohibiting or restraining the consummation of the
transactions contemplated by this Agreement.

 

(e)                                  The Sellers shall have delivered to the
Purchaser all of the certificates, instruments and other documents required to
be delivered by the Sellers at or prior to the Closing pursuant to Section 3.2
hereof.

 

(f)                                    The FCC shall have granted the FCC
Consent without the imposition on the Purchaser or its Affiliates of any
conditions that need not be complied with by the Purchaser or its Affiliates
under Section 6.4(b) hereof and the FCC’s action granting the FCC Consent shall
have become a Final Order.

 

(g)                                 As of the Closing, there shall not be any
Liens on the Broadcasting Assets, other than Permitted Encumbrances and
Encumbrances released at Closing.

 

(h)                                 All Required Consents shall have been
obtained and delivered to the Purchaser.  For purposes of this Agreement,
“Required Consents” shall mean those Consents marked with an asterisk on
Schedule 4.3 hereto.

 

(i)                                     The Sellers shall have completed the DTV
Build-out.

 

7.2                                 Conditions to Obligations of the Sellers. 
The obligations of the Sellers to consummate the transactions at the Closing
contemplated by this Agreement are subject to the satisfaction or fulfillment at
or prior to the Closing of the following conditions, any of which may be waived
in whole or in part by the Sellers in writing:

 

(a)                                  All representations and warranties of the
Purchaser contained in this Agreement shall be true and correct in all material
respects at and as of the Closing with the same effect as though such
representations and warranties were made at and as of the Closing (other than
any representation or warranty that is expressly made as of a specified date,
which shall be true and correct in all material respects as of such specified
date only); provided, however, that if the Purchaser consummates or is ready,
willing and able to consummate but for Sellers invoking the provisions of this
Section 7.2(a), the transactions contemplated by this

 

55

--------------------------------------------------------------------------------


 

Agreement, including, without limitation, satisfaction of the conditions set
forth in Section 7.2(d), then the conditions set forth in this
Section 7.2(a) shall be deemed to be satisfied, unless the failure of the
representations and warranties of the Purchaser contained in this Agreement to
be true and correct to the extent stated herein has had, or would reasonably be
expected to have, individually or in the aggregate, a material adverse effect on
the Sellers.

 

(b)                                 The Purchaser shall have performed and
complied in all material respects with the covenants and agreements required by
this Agreement to be performed or complied with by it at or prior to the
Closing.

 

(c)                                  There shall be in effect no Law or
Governmental Order issued by a Governmental Authority of competent jurisdiction
making illegal or otherwise prohibiting or restraining the consummation of the
transactions contemplated by this Agreement.

 

(d)                                 The Purchaser shall have delivered to the
Sellers, or as directed by the Sellers, the Closing Cash Payment and all of the
certificates, instruments and other documents required to be delivered by the
Purchaser at or prior to the Closing pursuant to Section 3.3 hereof, and the
Purchaser shall have delivered to the Escrow Agent the Indemnification Escrow
Deposit and the Proration Escrow Deposit.

 

(e)                                  The FCC shall have granted the FCC Consent
without the imposition on the Purchaser or its Affiliates of any conditions that
need not be complied with by the Purchaser or its Affiliates under
Section 6.4(b) hereof and the FCC’s action granting the FCC Consent shall have
become a Final Order.

 

(f)                                    All Required Consents shall have been
obtained.

 

ARTICLE 8

RISK OF LOSS; FAILURE OF BROADCAST TRANSMISSION

 

8.1                                 Risk of Loss.  The risk of any loss, damage
or impairment, confiscation or condemnation (each an “Event of Loss”) of the
Broadcasting Assets or any part thereof from fire or any other casualty or cause
shall be borne by the Sellers at all times prior to the Closing and thereafter
shall be borne by the Purchaser.  Upon the occurrence of an Event of Loss,
(a) the proceeds of or any claim for any loss payable prior to Closing under any
insurance policy, claim, judgment or award with respect thereto (collectively,
the “Proceeds”) shall be paid to the Sellers and (b) the Sellers shall use
commercially reasonable efforts to repair, replace or restore any such
Broadcasting Assets to their prior condition prior to the Event of Loss. 
Notwithstanding the foregoing, in no case shall the Sellers be obligated to
expend in the aggregate in excess of the amount of any insurance proceeds
received by Sellers (plus any deductible) in respect of the Event of Loss (such
amount the “Repair Cap”), to effect such repair, replacement or restoration.  If
the Sellers reasonably concludes that such repair, replacement and restoration
cannot be accomplished by the scheduled Closing Date through the use of Sellers’
commercially reasonable efforts, but can be accomplished within 60 days after
such date, the Closing Date shall be postponed for that 60-day period in order
for the Sellers to use commercially reasonable

 

56

--------------------------------------------------------------------------------


 

efforts to undertake such repair, replacement and restoration; if, however, the
repair, replacement or restoration cannot be accomplished within that 60-day
period or the aggregate cost of such remedial actions(s) is in excess of the
Repair Cap, the Sellers may elect not to take such remedial action.  In such an
event, the Purchaser shall have the option to (i) terminate this Agreement
within twenty (20) days after notification by Sellers that no repair,
replacement or restoration shall be undertaken without any continuing obligation
either from the Purchaser or any the Sellers to the other parties, other than as
set forth in Section 10.2, or (ii) accept the assets “as is,” in lieu of such
repair, replacement or restoration, in which event the Sellers shall assign to
the Purchaser at the Closing all of their rights under any insurance policies
(including business interruption and “extra expense” insurance proceeds) and all
Proceeds actually received by the Sellers, in each case in respect of such Event
of Loss, and the deductible shall be deducted from the Purchase Price and
Sellers shall have no additional liability under this Agreement for a breach of
representation, warranty or covenant or otherwise in respect of such Event of
Loss, except as set forth in the following sentence.  In the event that the
Closing takes place and any insurance proceeds received after the Closing are
paid to the Purchaser in the manner contemplated by the preceding sentence, the
Sellers thereafter shall be relieved of any further liability in respect of the
Event of Loss in question (whether pursuant to this Agreement or otherwise). 
Notwithstanding the foregoing, only the assets damaged pursuant to such Event of
Loss shall be accepted “as is” (and then only to the extent of the Event of
Loss) and the other representations or warranties set forth herein shall apply
with respect to the other assets included in the Broadcasting Assets and/or the
Business.  If the Sellers do not exercise their right to postpone the Closing
Date pursuant to this Section 8.1, nothing contained herein shall effect the
parties right to terminate this Agreement pursuant to Section 10.1(d).

 

8.2                                 Interruption of Broadcast Transmission.  The
Sellers shall give prompt written notice to the Purchaser if the regular
broadcast transmissions of the Station in the normal and usual manner are
interrupted or discontinued, including the operation of the Station at a power
level of less than 80% of its maximum authorized facilities (an
“Interruption”).  If any Interruption persists for more than seventy-two (72)
hours (or, in the event of force majeure or utility failure affecting generally
the market served by the Station, ninety-six (96) hours), whether or not
consecutive, during any period of thirty (30) consecutive days, then the
Purchaser may, at its option terminate this Agreement without liability by
written notice given to the Sellers not more than ten (10) days after the
expiration of such thirty (30) day period.  Notwithstanding anything herein to
the contrary, if on the day otherwise scheduled for Closing, the Station is off
the air but there has not been an Interruption, then Closing shall be postponed
until the date five business days after the Station returns to the air at full
power.

 

8.3                                 No Limitation.  Except as specifically
provided in this Article 8, nothing in this Article 8 shall be deemed to limit
or modify in any respect the Purchaser’s rights under Section 7.1 or Article 10.

 

57

--------------------------------------------------------------------------------


 

ARTICLE 9

NON-COMPETITION; NON-SOLICITATION; AND CONFIDENTIALITY

 

9.1                                 Non-Competition; Non-Solicitation.  Except
as set-forth on Schedule 9.1 attached hereto, the Sellers hereby agree that no
Seller shall, directly or indirectly, including through any Affiliate controlled
by any Seller, (a) for a period of five (5) years from and after the Closing, in
any manner engage in, own, participate in, control, operate, perform services
for, or otherwise carry on, the television station business (“Prohibited
Business”) within the Binghamton, New York Designated Market Area as measured by
Nielsen Media Research Company as of the Closing Date, except on behalf of the
Purchaser or (b) for a period of two (2) years from and after the Closing,
solicit, induce or attempt to persuade any employee, agent, customer, supplier
or other Person having a business relationship with the Station to terminate
his, her or its relationship with the Purchaser or any of its Affiliates.

 

9.2                                 Confidentiality.  From and after the date of
execution and delivery of this Agreement until the earlier of (a) the
termination of this Agreement in accordance with its terms and (b) the third
(3rd) anniversary of the Closing Date, the Sellers shall not, and shall cause
their respective Affiliates not to, directly or indirectly, disclose, reveal,
divulge or communicate to any Person other than Purchaser and its Affiliates and
their respective officers, directors, employees, accountants, attorneys,
financial advisors and representatives or, subject to the proviso set forth
herein, use or otherwise exploit for their own benefit or for the benefit of any
Person other than Purchaser and its Affiliates and their respective officers,
directors, employees, accountants, attorneys, financial advisors and other
representatives, any Confidential Information (as defined below).  The Sellers
shall not have any obligation to keep confidential (or cause their respective
Affiliates to keep confidential) any Confidential Information if and to the
extent disclosure thereof is specifically required by Law; provided, however,
that in the event disclosure is required by applicable Law, the Sellers, shall,
to the extent reasonably possible, provide Purchaser with prompt notice of such
requirement prior to making any disclosure so that Purchaser may seek an
appropriate protective order.  For purposes of this Agreement, “Confidential
Information” shall be limited to confidential and proprietary information with
respect to the Business, but shall not include information that (A) is generally
available to the public on the date of this Agreement, or (B) becomes generally
available to the public other than as a result of a disclosure by the Sellers
not otherwise permissible hereunder.  Notwithstanding anything to the contrary
contained herein, this Section 9.2 shall not apply to the use of any
information, including, without limitation, Confidential Information, by the
Sellers and their respective Affiliates in the conduct and operation of the
Business or to the disclosure or communication by Sellers to their Affiliates
(which, without limiting anything set forth herein, shall include any equity
owners of any of the Sellers) and any of their respective partners, directors,
officers, shareholders, members, employees, agents of any financial information
regarding the Business, including, but not limited to, financial statements. 
The Purchaser acknowledges that the Sellers and their respective Affiliates are
in businesses that may, now or in the future, subject to Section 9.1 hereof, be
in competition with the Purchaser, and the Purchaser agrees that this Agreement
in no way limits or restricts the Sellers’ and their Affiliates right or ability
to conduct any business.

 

9.3                                 Equitable Relief.  Notwithstanding any other
provision of this Agreement, it is understood and agreed that the remedy of
indemnity payments pursuant to Article 11 and other remedies at law would be
inadequate in the case of any breach of the covenants contained in Sections 9.1
and 9.2, the Purchaser and its subsidiaries shall be entitled to equitable
relief,

 

58

--------------------------------------------------------------------------------


 

including the remedy of specific performance, with respect to any breach or
attempted breach of such covenants.  In the event that any provision of this
Article 9 is deemed to be unenforceable, the remainder of this Article 9 shall
not be affected thereby and each provision hereof shall be valid and enforced to
the fullest extent permitted by law.

 

ARTICLE 10

TERMINATION

 

10.1                           Termination.  This Agreement and the transactions
contemplated hereby may be terminated and abandoned:

 

(a)                                  by written agreement of the Sellers and the
Purchaser at any time prior to the Closing;

 

(b)                                 by the Sellers, if the Sellers are not then
in default or breach in any material respect of their obligations under this
Agreement, if all the conditions in Section 7.2 have not been satisfied or
waived by the date scheduled for the Closing pursuant to Section 3.1 (as such
date may be postponed pursuant to Section 3.1(b));

 

(c)                                  by the Purchaser, if the Purchaser is not
then in default or breach in any material respect of its obligations under this
Agreement, if all the conditions set forth in Section 7.1 have not been
satisfied or waived by the date scheduled for the Closing pursuant to
Section 3.1 (as such date may be postponed pursuant to Section 3.1(b));

 

(d)                                 by either the Sellers, on the one hand, or
the Purchaser, on the other hand, if the Sellers are not then in default or
breach in any material respect of its obligations under this Agreement in the
case of termination by the Sellers, or if the Purchaser is not then in default
or breach in any material respect of its obligations under this Agreement in the
case of a termination by the Purchaser, if the Closing has not occurred on or
prior to 5:00 p.m. (New York time) on the date which is nine (9) months after
the date hereof; provided, however, that if the Closing shall have not been
consummated and the conditions set forth in Section 7.1(i) shall not have been
satisfied by such date which is nine (9) months after the date hereof, if the
Sellers are continuing to comply with Section 6.15 hereof and are using
commercially reasonable efforts to obtain, or have obtained, an extension of the
digital television build-out deadline for the Station to a date that is no
earlier than nine (9) months after the date hereof, then twelve (12) months
after the date hereof (such nine (9) month or twelve (12) month date, as
applicable, the “Termination Date”);

 

(e)                                  by either the Sellers or the Purchaser, if
neither the Purchaser nor the Sellers have given notice to postpone the Closing
pursuant to Section 3.1(b), if any Governmental Authority with jurisdiction over
such matters shall have issued a final and nonappealable Governmental Order
permanently restraining, enjoining or otherwise prohibiting the consummation of
the transactions contemplated by this Agreement; provided, however, that neither
the Sellers nor the Purchaser may terminate this Agreement pursuant to this
Section 10.1(e) unless the party seeking to so terminate this Agreement has used
all

 

59

--------------------------------------------------------------------------------


 

commercially reasonable efforts to oppose any such Governmental Order or to have
such Governmental Order vacated or made inapplicable to the transactions
contemplated by this Agreement;

 

(f)                                    by the Purchaser, if the Purchaser is not
then in default or breach in any material respect of its obligations under the
Agreement, if either (i) the closing of the sale of television station WDWB(TV),
Detroit, Michigan by WXON, Inc. and WXON License, Inc. to AM Broadcasting
WDWB, Inc. in accordance with the WDWB Sale Agreement or (ii) the closing of the
sale of television station KBWB(TV), San Francisco, California by KBWB, Inc. and
KBWB License, Inc. to AM Broadcasting KBWB, Inc. in accordance with the KBWB
Sale Agreement, has not been consummated by January 18, 2006 or if either Sale
Agreement is terminated prior to January 18, 2006, in any case, by written
notice given by the Purchaser to the Sellers no later than five (5) Business
Days after the earlier of (i) the termination of any Sale Agreement or
(ii) January 18, 2006;

 

(g)                                 by either the Sellers or the Purchaser as
provided in Section 6.3(c), Section 6.3(d), Section 8.1 or Section 8.2; or

 

(h)                                 by the Sellers if the Purchaser has not
executed and delivered the Deposit Escrow Agreement or GBC or the Purchaser has
not paid the Purchase Price Deposit in accordance with Section 2.5(a) and
Section 2.5(b), respectively, and the Purchaser has not previously terminated
this Agreement pursuant to Section 10.1(f).

 

Notwithstanding anything in this Section 10.1 to the contrary, if on the
Termination Date, the Closing has not occurred solely because any required
notice period for Closing has not lapsed, such the Termination Date shall be
extended until one (1) Business Day after the lapse of such period.

 

10.2                           Effect of Termination.

 

(a)                                  In the event of termination of this
Agreement by either or both of the Purchaser and/or the Sellers pursuant to
Section 10.1 hereof, prompt written notice thereof shall forthwith be given to
the other parties and this Agreement shall terminate and the transactions
contemplated hereby shall be abandoned without further action by any of the
parties hereto, but subject to, and without limiting any of the rights of the
parties specified herein in the event a party is in default or breach in any
material respect of its obligations under this Agreement.  If this Agreement is
terminated as provided herein:

 

(i)                                     None of the parties hereto nor any of
their respective partners, directors, officers, shareholders, members,
employees, agents, or Affiliates shall have any liability or further obligation
to the other parties or any of their partners, directors, officers,
shareholders, members, employees, agents or Affiliates pursuant to this
Agreement with respect to which termination has occurred, except for the Sellers
and/or the Purchaser, as the case may be (but not including the Sellers’ or the
Purchaser’s partners, directors, officers, shareholders, members, employees,
agents, or Affiliates).

 

60

--------------------------------------------------------------------------------


 

(ii)                                  All filings, applications and other
submissions relating to the transactions contemplated hereby as to which
termination has occurred shall, to the extent practicable, be withdrawn from the
Person to which made.

 

(b)                                 (i)                                     If
this Agreement is terminated pursuant to Sections 10.1 (other than pursuant to
Section 10.1(a)) and the Purchaser is not then in breach or default in a
material respect of any of its representations, warranties, covenants,
agreements or obligations set forth in this Agreement, then and in that event,
the Purchase Price Deposit Amount shall be returned to the Purchaser (and the
Sellers shall, upon the request of the Purchaser, execute and deliver to the
Escrow Agent, a joint written instruction to so deliver the Purchase Price
Deposit Amount to the Purchaser) and the Purchaser shall be entitled to pursue
any remedies it has available at law.

 

(ii)                                  If this Agreement is terminated by Sellers
pursuant to Section 10.1(b) or Section 10.1(d) and the Purchaser shall then be
in breach or default in a material respect of its representations, warranties,
covenants, agreements or obligations set forth in this Agreement, and the
Sellers are not then in breach, then and in that event, the Sellers shall have
the right to receive the Purchase Price Deposit Amount as liquidated damages and
as the exclusive remedy of the Sellers as a consequence of the Purchaser’s
breach or default (which aggregate amount the parties agree is a reasonable
estimate of the damages that will be suffered by the Sellers as a result of the
breach or default by the Purchaser and does not constitute a penalty, the
parties hereby acknowledging the inconvenience and nonfeasibility of otherwise
obtaining an adequate remedy) and the Purchaser shall, upon the request of the
Sellers, execute and deliver to the Escrow Agent a joint written instruction to
so deliver the Purchase Price Deposit Amount to the Sellers.

 

(iii)                               If this Agreement is terminated by the
Purchaser or the Sellers and both of the Purchaser, on the one hand, and the
Sellers, on the other hand, shall then be in breach in a material respect of its
or their representatives, warranties, covenants, agreements or obligations set
forth in this Agreement, then and in that event, the Purchase Price Deposit
Amount shall be returned to the Purchaser (and the Sellers shall, upon the
request of the Purchaser, execute and deliver to the Escrow Agent, a joint
written instruction to deliver the Purchase Price Deposit Amount to the
Purchaser) and neither the Sellers nor the Purchaser shall have any liability or
obligation under this Agreement, including, without limitation, for any such
breach or default.

 

(iv)                              If this Agreement is terminated by the
Purchaser pursuant to Section 10.1(f), neither Sellers nor the Purchaser shall
have any liability or obligation under this Agreement, including, without
limitation, for any breach or default in respect of any representations,
warranties, covenants, agreements or obligations set forth in this Agreement.

 

(v)                                 If this Agreement is terminated pursuant to
Section 10.1(g), then and in that event, the Purchase Price Deposit Amount shall
be returned to the Purchaser (and the Sellers shall, upon the request of the
Purchaser, execute and deliver to the Escrow Agent, a joint written instruction
to deliver the Purchase Price Deposit Amount to the Purchaser) and neither the
Sellers nor the Purchaser shall have any liability or obligation under this
Agreement, including, without limitation, for any such breach or default

 

61

--------------------------------------------------------------------------------


 

(vi)                              If this Agreement is terminated by Sellers
pursuant to Section 10.1(h), the Sellers shall be entitled to damages in an
amount equal to the Purchase Price Deposit Amount as liquidated damages and as
the exclusive remedy of the Sellers as a consequence of Purchaser’s and GBC’s
failure to pay the Purchase Price Deposit in accordance with Section 2.5(a) and
Section 2.5(b) (which aggregate amount the parties agree is a reasonable
estimate of the damages that will be suffered the Sellers as a result of
Purchaser’s and GBC’s breach or default hereunder and does not constitute a
penalty, the parties hereby acknowledge the inconvenience and infeasibility of
otherwise obtaining an adequate remedy).

 

(c)                                  Without limiting the generality of the
foregoing, or any applicable Law, neither the Purchaser, on the one hand, nor
the Sellers, on the other hand, may rely on the failure of any condition
precedent set forth in Article 7 to be satisfied as a ground for termination of
this Agreement by such party if such failure was caused by such party’s failure
to act in good faith, or a breach of or failure to perform its or their (as
applicable) representations, warranties, covenants or other obligations in
accordance with the terms hereof.

 

ARTICLE 11

INDEMNIFICATION

 

11.1                           Indemnification by the Sellers.

 

(a)                                  After the Closing, the Sellers hereby
agrees to indemnify and hold the Purchaser harmless against and with respect to,
and shall reimburse the Purchaser for any and all Losses resulting from:

 

(i)                                     any breach of any representation or
warranty made by the Sellers pursuant to this Agreement, any of the other
Transaction Documents or any certificate delivered by the Sellers to the
Purchaser hereunder or thereunder;

 

(ii)                                  any failure by the Sellers to perform any
covenant of the Sellers set forth in, this Agreement, any of the other
Transaction Documents or any certificate, document or instrument delivered by
the Sellers to the Purchaser hereunder or thereunder;

 

(iii)                               any Retained Liabilities or Excluded Assets;
and

 

(iv)                              any and all reasonable out-of-pocket costs and
expenses, including reasonable legal fees and expenses, incident to any action,
suit, proceeding, claim, demand, assessment or judgment incident to the
foregoing or reasonably incurred in investigating or attempting to avoid the
same or to oppose the imposition thereof, or in enforcing this indemnity.

 

(b)                                 The Sellers’ obligation to indemnify the
Purchaser pursuant to Section 11.1(a) shall be subject to all of the following
limitations:

 

(i)                                     No indemnification shall be required to
be made by the Sellers as the Indemnifying Party under Section 11.1(a)(i) until
the aggregate amount of all Losses of the Purchaser as Claimant under
Section 11.1(a)(i) exceeds Three Hundred Fifty Thousand Dollars

 

62

--------------------------------------------------------------------------------


 

($350,000), at which time indemnification shall be made by the Sellers as the
Indemnifying Party under Section 11.1(a)(i) for all Losses of the Purchaser as
Claimant to the extent they exceed Three Hundred Fifty Thousand Dollars
($350,000); provided, however, that the foregoing limitation shall not apply
with respect to any claim for a breach of the representations and warranties set
forth in Sections 4.1, 4.2, and, 4.6 (such representations and warranties, the
“Exempt Representations”).  In no event shall the Sellers be obligated for
indemnification or to hold harmless the Purchaser under
Section 11.1(a)(i) hereof to the extent the aggregate amount of all Losses of
the Purchaser as Claimant under Section 11.1(a)(i) exceeds $4,050,000 (the
“Indemnification Cap”); provided, however, that the foregoing limitation shall
not apply with respect to any claims for breaches of the Exempt Representations
or any claims for any failure by the Sellers to perform any covenant of the
Sellers set forth in this Agreement, any of the other Transaction Documents or
any certificate, document or instrument delivered by the Sellers to the
Purchaser hereunder or any claims pursuant to Section 11.1(a)(iii).  The
aggregate amount of all Losses of the Purchaser as Claimant for (i) breaches of
the Exempt Representations under Section 11.1(a)(i), (ii) any failure by the
Sellers to perform any covenant of the Sellers set forth in this Agreement, any
of the other Transaction Documents or any certificate, document or instrument
delivered by the Sellers to the Purchaser hereunder, which covenant was to be
performed in full prior to Closing under Section 11.1(a)(ii) and (iii) the
aggregate amount of all Losses subject to the Indemnification Cap, shall not
exceed an amount equal to the Purchase Price.

 

(ii)                                  The Purchaser shall be entitled to
indemnification only for those Losses arising with respect to any claim as to
which the Purchaser has given the Sellers written notice within the appropriate
time period set forth in Section 12.1 hereof for such claim; provided, however,
that the obligation to provide indemnification pursuant to this Section 11.1
shall survive with respect to any such claim until resolution thereof.

 

(iii)                               All of the Purchaser’s damages sought to be
recovered under Section 11.1(a) hereof shall be net of any insurance proceeds
actually received by the Purchaser as Claimant, with respect to the events
giving rise to such damages.

 

(iv)                              Following the Closing, the sole and exclusive
remedy for the Purchaser for any claim (whether such claim is framed in tort,
contract or otherwise) arising out of a breach of any representation, warranty,
covenant or agreement contained herein or in any of the other Transaction
Documents or otherwise arising out of or in connection with the transactions
contemplated by this Agreement or the operation of the Business shall be a claim
for indemnification pursuant to this Section 11.1 or relief pursuant to
Section 9.3; provided, however, that nothing herein shall be deemed to limit any
rights or remedies that the Purchaser may have for the Sellers’ fraud or willful
or intentional misconduct.

 

(v)                                 Anything in this Agreement to the contrary
notwithstanding, except as otherwise provided in applicable Law: (x) it is
understood and agreed by the Purchaser that, other than with respect to the
Sellers (but not including any member, representative, director, officer,
employee, agent or Affiliate of the Sellers) as expressly provided for in
Section 11.1(b), no member, representative, partner, director, officer,
employee, agent or Affiliate of the Sellers shall have (i) any personal
liability to the Purchaser as a result of the breach of any

 

63

--------------------------------------------------------------------------------


 

representation, warranty, covenant or agreement of the Sellers contained herein,
in any other Transaction Document or otherwise arising out of or in connection
with the transactions contemplated hereby or thereby or the operations of the
Business or (ii) any personal obligation to indemnify the Purchaser for any of
the Purchaser’s claims pursuant to Section 11.1(a); and (y) the Purchaser waives
and releases, and shall have no recourse against any of, such parties described
in this Section 11.1(b)(v) as a result of the breach of any representation,
warranty, covenant or agreement of the Sellers contained herein or otherwise
arising out of or in connection with the transactions contemplated hereby or
thereby or the operations of the Business; provided, however, that nothing
herein shall be deemed to limit any rights or remedies that the Purchaser may
have for the Sellers’ fraud or willful or intentional misconduct.

 

(vi)                              The Indemnification Escrow Deposit and all
interest and earnings thereon shall be the sole source of recovery, other than
the offset right set forth in Section 11.3(f), for any claims pursuant to this
Section 11.1 which are subject to the Indemnification Cap; provided, however,
that to the extent claims pursuant to this Section 11.1 which are not subject to
the Indemnification Cap exceeds the Indemnification Escrow Deposit and all
interest and earnings thereon, Sellers shall be liable therefor.

 

11.2                           Indemnification by the Purchaser.

 

(a)                                  After the Closing, the Purchaser hereby
agrees to indemnify and hold the Sellers harmless against and with respect to,
and shall reimburse the Sellers for any and all Losses resulting from:

 

(i)                                     any breach of any representation or
warranty made by the Purchaser pursuant to, or any failure by the Purchaser to
perform any covenant of the Purchaser set forth, in this Agreement, any of the
other Transaction Documents or in any certificate, document or instrument
delivered to the Sellers hereunder or thereunder;

 

(ii)                                  any Assumed Obligations; and

 

(iii)                               any and all reasonable out-of-pocket costs
and expenses, including reasonable legal fees and expenses, incident to any
action, suit, proceeding, claim, demand, assessment or judgment incident to the
foregoing or reasonably incurred in investigating or attempting to avoid the
same or to oppose the imposition thereof, or in enforcing this indemnity.

 

(b)                                 The Purchaser’s obligation to indemnify the
Sellers pursuant to Section 11.2(a) shall be subject to all of the following
limitations:

 

(i)                                     The Sellers shall be entitled to
indemnification only for those damages arising with respect to any claim as to
which the Sellers has given the Purchaser written notice within the appropriate
time period set forth in Section 12.1 hereof for such claim; provided, however,
that the obligation to provide indemnification under this Section 11.2 shall
survive with respect to any such claim until resolution thereof.

 

64

--------------------------------------------------------------------------------


 

(ii)                                  All of the Sellers’ damages sought to be
recovered under Section 11.2(a) hereof shall be net of any insurance proceeds
received by the Sellers as Claimant, with respect to the events giving rise to
such damages.

 

(iii)                               Anything in this Agreement or any applicable
Law to the contrary notwithstanding, it is understood and agreed by the Sellers
that, other than with respect to the Purchaser (but not including any
shareholder, member, representative, director, officer, employee, agent or
Affiliate of the Purchaser) as expressly provided for in Section 11.2(b) and
with respect to GBC pursuant to Section 2.5 and Section 10.2(b)(v), no
shareholder, member, representative, director, officer, employee, agent or
Affiliate of the Purchaser shall have (i) any personal liability to the Sellers
as a result of the breach of any representation, warranty, covenant or agreement
of the Purchaser contained herein, in any other Transaction Document or
otherwise or (ii) any personal obligation to indemnify the Sellers for any of
the Sellers’ claims pursuant to Section 11.2(a) and the Sellers waives and
releases, and shall have no recourse against any of, such parties described in
this Section 11.2(b)(iii) as a result of the breach of any representation,
warranty, covenant or agreement of the Purchaser contained herein or otherwise
arising out of or in connection with the transactions contemplated hereby or
thereby or the operations of the Business; provided, however, that nothing
herein shall be deemed to limit any rights or remedies that the Sellers may have
for the Purchaser’s fraud or willful or intentional misconduct.

 

11.3                           Procedure for Indemnification.  The procedure for
indemnification shall be as follows:

 

(a)                                  The party claiming indemnification (the
“Claimant”) shall promptly give notice to the party from which indemnification
is claimed (the “Indemnifying Party”) of any claim, whether between the parties
or brought by a third party, specifying in reasonable detail the factual basis
for the claim, the amount thereof, estimated in good faith, and the method of
computation of such claim, all with reasonable particularity and containing a
reference to the provisions of this Agreement in respect of which such
indemnification claim shall have occurred; provided, that, failure to give
prompt notice shall not jeopardize the right of any Claimant to indemnification
except to the extent such failure shall have actually and materially prejudiced
the ability of the Indemnifying Party to defend such claim.  If the claim
relates to an action, suit, or proceeding filed by a third party against
Claimant, such notice shall be given by Claimant within five (5) Business Days
after written notice of such action, suit, or proceeding was given to Claimant.

 

(b)                                 With respect to claims solely between the
parties, following receipt of notice from the Claimant of a claim, the
Indemnifying Party shall have thirty (30) days to make such investigation of the
claim as the Indemnifying Party deems necessary or desirable.  For the purposes
of such investigation, the Claimant agrees to make available to the Indemnifying
Party and its authorized representatives the information relied upon by the
Claimant to substantiate the claim.  If the Claimant and the Indemnifying Party
agree at or prior to the expiration of such thirty-day period (or any mutually
agreed upon extension thereof) to the validity and amount of such claim, the
Indemnifying Party shall immediately pay to the Claimant the full amount of the
claim, subject to the terms hereof (including Sections 11.1(b) and 11.2(b)).  If
the Claimant and the Indemnifying Party do not agree within such thirty-day
period (or any mutually agreed upon

 

65

--------------------------------------------------------------------------------


 

extension thereof), the Claimant may seek appropriate remedies at law or equity,
as applicable, subject to the limitations of
Sections 11.1(b) and 11.2(b).  Any claim for indemnity pursuant to this
Article 10 with respect to which (i) the Claimant and the Indemnifying Party
agree as to its validity and amount, or (ii) a final judgment, order or award of
a court of competent jurisdiction deciding such claim has been rendered, as
evidenced by a certified copy of such judgment, provided that such judgment is
not appealable or the time for taking an appeal has expired is referred to as a
“Settled Claim.”  With respect to any Settled Claim for which Purchaser is the
Claimant, the Sellers and the Purchaser shall execute and deliver to the Escrow
Agent joint written instructions to pay, and shall cause the Escrow Agent to
pay, to the Purchaser the amount of such Settled Claim from the Indemnification
Escrow Deposit and all interest and earnings thereon to the extent of the
Indemnification Escrow Deposit and all interest and earnings thereon then held
by the Escrow Agent pursuant to the Indemnification Escrow Agreement.

 

(c)                                  With respect to any claim by a third party
as to which the Claimant is entitled to indemnification under this Agreement,
the Indemnifying Party shall have the right at its own expense, to participate
in or assume control of the defense of such claim, and the Claimant shall
cooperate fully with the Indemnifying Party, subject to reimbursement for actual
out-of-pocket expenses incurred by the Claimant as the result of a request by
the Indemnifying Party.  If the Indemnifying Party elects to assume control of
the defense of any third-party claim, the Claimant shall have the right to
participate in the defense of such claim at its own expense.  If the
Indemnifying Party does not elect to assume control or otherwise participate in
the defense of any third-party claim, then the Claimant may defend through
counsel of its own choosing.  No party shall compromise or settle any third
party claim, action or suit without the prior written consent of the other
party; provided, however, if such compromise relates only to monetary amounts
and provides for the unconditional and full release of the Claimant from all
liability in connection with such claim, then the Indemnifying Party may settle
such claim without the Claimant’s consent as long as the Indemnifying Party is
responsible for the full amount of such claim and the settlement of such claim
does not: (w) affect the Business, (x) relate to Taxes, (y) involve criminal
allegations, and (z) contain an admission of wrongdoing on the part of the
Claimant.

 

(d)                                 If a claim, whether between the parties or
by a third party, requires immediate action, the parties will make every effort
to reach a decision with respect thereto as expeditiously as practicable.

 

(e)                                  Subject to the limitations set forth herein
and without expanding the total liability of the Purchaser or the Sellers
hereunder, the indemnification rights provided in Section 11.1 and Section 11.2
shall extend to the members, partners, shareholders, officers, directors,
employees, agents and Affiliates of any Claimant, although for the purpose of
the procedures set forth in this Section 11.4, any indemnification claims by
such parties shall be made by and through the Claimant.

 

(f)                                    Without limiting Section 11.1(b)(i), the
Purchaser shall have the right to set off all or any part of any Losses the
Purchaser suffers against Losses of the Sellers by notifying the Sellers that
the Purchaser is reducing any amounts owed by the Purchaser to the Sellers by
the amount of such Losses.

 

66

--------------------------------------------------------------------------------


 

11.4                           Tax Treatment of Indemnification Payments.  Any
indemnification payments made pursuant to this Section 11 shall be treated by
the Purchaser and the Sellers as an adjustment to the Purchase Price for tax
purposes unless otherwise required by applicable law.

 

ARTICLE 12

 

MISCELLANEOUS

 

12.1                           Survival.  The representations and warranties of
the Sellers and the Purchaser contained in this Agreement shall survive the
execution and delivery of this Agreement until the first (1st) anniversary of
the Closing Date provided, however, that the representations and warranties set
forth in Sections 4.1, 4.2, and 4.6, 5.1 and 5.2 shall survive without any time
limitation.  The several covenants and agreements of the parties contained in
this Agreement (or in any Transaction Document or certificate delivered in
connection herewith) shall remain operative and in full force until the
performance by the applicable party hereto of such covenant and agreement (with
it being understood and agreed that any such covenant or agreement to be
performed prior to the Closing shall survive until the expiration of one year
after the Closing Date).  No claim may be made against any party hereto, and no
party hereto shall have any liability to any other party hereto, arising out of,
or resulting from a representation, warranty, covenant or agreement contained in
this Agreement after the survival period specified above shall have expired,
except that if a claim shall have been made by a party hereto against another
party hereto prior to the expiration of the applicable survival period specified
above, then, in each case, such survival period shall be extended as it relates
to such claim until such claim becomes a Settled Claim and is paid in full.

 

12.2                           Notices.  All notices that are required or may be
given pursuant to this Agreement must be in writing and delivered personally, by
a recognized courier service, by a recognized overnight delivery service, by
telecopy or by registered or certified mail, postage prepaid, to the parties at
the following addresses (or to the attention of such other person or such other
address as any party may provide to the other parties by notice in accordance
with this Section 12.2):

 

67

--------------------------------------------------------------------------------


 

if to the Sellers, to:

and with copies to (which shall not constitute
notice):

 

 

 

Television Station Group Holdings, LLC

c/o Ian Guthrie

1215 Cole Street

St. Louis, Missouri 63106

Attention: Mr. Ian Guthrie

Facsimile: (314) 259-5532

 

Dow, Lohnes & Albertson, PLLC

1200 New Hampshire Avenue, NW

Suite 800

Washington, DC 20036

Attention: John T. Byrnes, Esq.

Facsimile: (202) 776-2222

 

 

 

with copies to (which shall not
constitute notice):

 

 

 

 

 

Boston Ventures Limited Partnership VI

c/o Boston Ventures Management, Inc.

One Federal Street

23rd Floor

Boston, Massachusetts 02110

Attention: Mr. Andrew Davis

Facsimile: (617) 350-1509

 

 

 

 

 

and

 

 

 

 

 

Alta Communications, Inc.

200 Clarendon St., 51st floor

Boston, MA 02116

Attention: Mr. Pat Brubaker

Facsimile: (617) 262-9779

 

 

 

 

 

if to either Purchaser, to:

with copies to (which shall not constitute notice):

 

 

 

c/o Granite Broadcasting Corporation

767 Third Avenue

34th Floor

New York, NY 10017

Attention: President

Facsimile: (212) 826-2538

 

Akin, Gump, Strauss, Hauer & Feld LLP

1333 New Hampshire Avenue NW

Washington, DC 20036

Attention: Russell W. Parks, Jr.

Facsimile: (202) 887-4288

 

Any such notice or other communication will be deemed to have been given and
received (whether actually received or not) on the day it is personally
delivered or delivered by courier or overnight delivery service or sent by
telecopy (receipt confirmed) or, if mailed, when actually received.

 

12.3                           Assignment.  Neither this Agreement nor any of
the rights, interests or obligations hereunder may be assigned or delegated by
the Sellers or the Purchaser without the prior written

 

68

--------------------------------------------------------------------------------


 

consent of the other party, and any purported assignment or delegation in
violation hereof shall be null and void.

 

12.4                           Specific Performance.  The Sellers acknowledge
that the Broadcasting Assets to be sold and delivered to the Purchaser pursuant
to this Agreement are unique and that the Purchaser has no adequate remedy at
law if the Sellers shall fail to perform any of their obligations hereunder, and
the Sellers therefore confirm and agree that the Purchaser’s right to specific
performance is essential to protect the rights and interests of the Purchaser. 
Accordingly, in addition to any other remedies which the Purchaser may have
hereunder or at law or in equity or otherwise, the Sellers hereby agree that the
Purchaser shall have the right to have all obligations undertakings, agreements
and other provisions of this Agreement specifically performed by the Sellers and
that the Purchaser shall have the right to obtain an order or decree of such
specific performance in any of the courts of the United States or of any state
or other political subdivision thereof.

 

12.5                           Amendments and Waiver.  This Agreement may not be
modified or amended, except in writing signed by the party or parties against
whom enforcement is sought.  The terms of this Agreement may be waived only by a
written instrument signed by the party waiving compliance.  No waiver of any
provision of this Agreement shall be deemed or shall constitute a waiver of any
other provision hereof (whether or not similar), nor shall such waiver
constitute a continuing waiver unless otherwise provided.  No delay on the part
of any party hereto in exercising any right, power or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, power or privilege hereunder. 
Unless otherwise provided, the rights and remedies herein provided are
cumulative and are not exclusive of any rights or remedies that the parties
hereto may otherwise have at law or in equity.  Whenever this Agreement requires
or permits consent by or on behalf of a party, such consent shall be given in
writing in a manner consistent with the requirements for a waiver of compliance
as set forth in this Section 12.5.

 

12.6                           Entire Agreement.  This Agreement, the
Non-Disclosure Agreement and the related documents contained as Exhibits and
Schedules hereto or thereto expressly contemplated hereby or thereby (including
the other Transaction Documents) contain the entire understanding of the parties
relating to the subject matter hereof and supersede all prior written or oral
and all contemporaneous oral agreements and understandings relating to the
subject matter hereof.  The Exhibits and Schedules to this Agreement are hereby
incorporated by reference into and made a part of this Agreement for all
purposes.

 

12.7                           Representations and Warranties Complete.  The
representations, warranties, covenants and agreements set forth in this
Agreement constitute all the representations, warranties, covenants and
agreements of the parties hereto and their direct and indirect respective
shareholders, members, directors, managers, officers, employees, affiliates,
advisors (including financial, legal and accounting), agents and
representatives, and the Sellers, on the one hand, and the Purchaser, on the
other hand, each acknowledge and agree that they have not relied upon, and the
other party shall not be liable for, any express or implied, oral or written,
information, promise, representation, warranty, covenant, agreement, statement,
inducement, presentation or

 

69

--------------------------------------------------------------------------------


 

opinion of any nature whatsoever, whether by or on behalf of the parties hereto
or otherwise, pertaining to the transactions contemplated herein, the Station,
the Business, the Broadcasting Assets or any part of the foregoing, except as is
expressly set forth in this Agreement.

 

12.8                           Third Party Beneficiaries.  This Agreement is
made for sole for the benefit of the parties hereto and nothing contained
herein, express or implied, is intended to or shall confer upon any other Person
any third party beneficiary right or any other legal or equitable rights,
benefits or remedies of any nature whatsoever under or by reason of this
Agreement.

 

12.9                           Governing Law.  This Agreement will be governed
by, and construed and interpreted in accordance with, the substantive laws of
the State of New York, without giving effect to any conflicts of law rule or
principle that might require the application of the laws of another
jurisdiction.

 

12.10                     Neutral Construction.  The parties to this Agreement
agree that this Agreement was negotiated fairly between them at arms’ length and
that the final terms of this Agreement are the product of the parties’
negotiations.  Each party represents and warrants that it has sought and
received legal counsel of its own choosing with regard to the contents of this
Agreement and the rights and obligations affected hereby.  The parties agree
that this Agreement shall be deemed to have been jointly and equally drafted by
them, and that the provisions of this Agreement therefore should not be
construed against a party or parties on the grounds that the party or parties
drafted or was more responsible for drafting the provision(s).

 

12.11                     Severability.  In the event that any one or more of
the provisions or parts of a provision contained in this Agreement shall for any
reason be held to be invalid, illegal or unenforceable in any respect in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or part of a provision of this Agreement or any other
jurisdiction, but this Agreement shall be reformed and construed in any such
jurisdiction as if such invalid or illegal or unenforceable provision or part of
a provision had never been contained herein and such provision or part shall be
reformed so that it would be valid, legal and enforceable to the maximum extent
permitted in such jurisdiction.  Upon such determination that any term or other
provision is invalid, illegal or unenforceable, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner to the end
that the transactions contemplated hereby are fulfilled to the greatest extent
possible.

 

12.12                     Headings; Interpretation; Schedules and Exhibits.  The
descriptive headings of the several Articles and Sections of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement. 
References to Sections or Articles, unless otherwise indicated, are references
to Sections and Articles of this Agreement.  The word “including” means
including without limitation.  Words (including defined terms) in the singular
shall be held to include the plural and vice versa and words of one gender shall
be held to include the other gender as the context requires.  The terms
“hereof,” “herein”, “herewith” and “hereunder” and words of similar import
shall, unless otherwise stated, be construed to refer to this Agreement as a
whole (including all of the Schedules and Exhibits hereto) and not to any
particular provision of this Agreement unless otherwise specified.  It is
understood and agreed

 

70

--------------------------------------------------------------------------------


 

that neither the specifications of any dollar amount in this Agreement nor the
inclusion of any specific item in the Schedules or Exhibits is intended to imply
that such amounts or higher or lower amounts, or the items so included or other
items, are or are not material, and neither party shall use the fact of setting
of such amounts or the fact of the inclusion of such item in the Schedules or
Exhibits in any dispute or controversy between the parties as to whether any
obligation, item or matter is or is not material for purposes hereof.

 

12.13                     Counterparts.  This Agreement may be executed in one
or more counterparts for the convenience of the parties hereto, each of which
shall be deemed an original and all of which together will constitute one and
the same instrument.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGES FOLLOWS]

 

71

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by a duly authorized officer as of the date first above written.

 

 

TELEVISION STATION GROUP HOLDINGS, LLC

 

 

 

 

By:

/s/ Roy F. Coppedge III

 

 

 

Name:

Roy F. Coppedge III

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

TELEVISION STATION GROUP, LLC

 

 

 

 

By:

/s/ Roy F. Coppedge III

 

 

 

Name:

Roy F. Coppedge III

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

TELEVISION STATION GROUP LICENSE
SUBSIDIARY, LLC

 

 

 

 

By:

Television Station Group, LLC, its sole
member

 

 

 

 

 

By:

/s/ Roy F. Coppedge III

 

 

 

 

Name:

Roy F. Coppedge III

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

WBNG, INC.

 

 

 

 

By:

/s/ Lawrence I. Wills

 

 

 

Name:

Lawrence I. Wills

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

WBNG LICENSE, INC.

 

 

 

 

By:

/s/ Lawrence I. Wills

 

 

 

Name:

Lawrence I. Wills

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

GRANITE BROADCASTING CORPORATION

 

 

 

 

By:

/s/ Lawrence I. Wills

 

 

 

Name:

Lawrence I. Wills

 

 

 

Title:

Senior Vice President-Chief Financial Officer

 

 

1

--------------------------------------------------------------------------------